  Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 1 of 59 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

ESTHER KOGUS, Derivatively on Behalf of            Case No.
AMERICAN ELECTRIC POWER
COMPANY, INC.,                                     District Judge:

                              Plaintiff,           Magistrate Judge:

       v.

NICHOLAS K. AKINS, BRIAN X. TIERNEY,               VERIFIED STOCKHOLDER DERIVATIVE
JOSEPH M. BUONAIUTO, THOMAS E.                     COMPLAINT FOR BREACH OF
HOAGLIN, LINDA A. GOODSPEED, RALPH                 FIDUCIARY DUTY, WASTE OF
D. CROSBY, JR., SARA MARTINEZ                      CORPORATE ASSETS, AND UNJUST
TUCKER, DAVID J. ANDERSON, RICHARD                 ENRICHMENT
D. NOTEBAERT, SANDRA BEACH LIN,
STEPHEN S. RASMUSSEN, OLIVER G.
RICHARD, III, J. BARNIE BEASLEY, JR.,
MARGARET M. MCCARTHY, and LIONEL
L. NOWELL III,

                              Defendants,

       - and -

AMERICAN ELECTRIC POWER
COMPANY, INC., a New York Corporation,

                         Nominal Defendant.        DEMAND FOR JURY TRIAL



       Plaintiff, by her attorneys, submits this Verified Stockholder Derivative Complaint for

Breach of Fiduciary Duty, Waste of Corporate Assets, and Unjust Enrichment. Plaintiff alleges

the following on information and belief, except as to the allegations specifically pertaining to

plaintiff which are based on personal knowledge. This complaint is also based on the investigation

of plaintiff's counsel, which included, among other things, a review of public filings with the U.S.

Securities and Exchange Commission ("SEC") and a review of news reports, press releases, and

other publicly available sources.




                                               -1-
  Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 2 of 59 PAGEID #: 2




                        NATURE AND SUMMARY OF THE ACTION

       1.      This is a stockholder derivative action brought by plaintiff on behalf of nominal

defendant American Electric Power Company, Inc. ("American Electric," "AEP," or the

"Company") against certain of its officers and directors for breaches of fiduciary duties and

violations of law. These wrongs resulted in hundreds of millions of dollars in damages to

American Electric's reputation, goodwill, and standing in the business community. Moreover,

these actions have exposed American Electric to billions of dollars in potential liability for

violations of state and federal law.

       2.      American Electric is an electric public utility holding company based in Ohio that

engages in the generation, transmission, and distribution of electricity. In recent years the

defendants have claimed that the Company is in the process of "[r]epositioning for [s]uccess" by

focusing on clean energy. Despite these public claims, behind the scenes the Company supported

a campaign to bailout two 1950s coal power plants (that it owned nearly half of) and roll back

environmental friendly rules and regulations. It did so by funneling lobbying funds to "dark

money" organizations that did not have to disclose their financial supporters.

       3.      As if this wrongdoing was not bad enough, the dark money organizations the

Company supported were actually necessary conduits for the largest political scandal in Ohio

history. On July 17, 2020, the U.S. government charged Ohio House Speaker Larry Householder

("Householder") with racketeering and other assorted wrongdoing. In a classic story of corruption,

Householder pressured Ohio's large energy companies to support him and provide him with

payments and in return he would ensure they received favorable legislation.

       4.      The deal was struck. According to the criminal complaint, Ohio energy companies

provided Householder with approximately $60 million. In particular, these companies paid the




                                               -2-
  Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 3 of 59 PAGEID #: 3




money to a 501(c)(4) "dark money" operation called "Generation Now." Generation Now was

controlled by Householder. He then used that money to support his chosen candidate, as well as

personal uses, such as paying off credit card debt and purchasing property in Florida. It has since

been revealed that American Electric is one of the companies that provided funding to Generation

Now.

       5.      With the support he received through the use of Generation Now's dark money,

Householder rose to the position of Ohio House Speaker in January 2019. Making good on his

word, Householder then repaid his benefactors. In particular, he pushed through House Bill 6

("HB 6") in July 2019. HB 6 provided a billion-dollar bailout out for the coal power facilities

partly owned by the Company, as well as two nuclear power plants, and gutted subsidies for

renewable energy and energy efficiency.

       6.      HB 6 was unpopular with Ohioans. It imposed an additional surcharge on residents

and businesses. As the groundswell against HB 6 rose, the bill's opponents attempted to organize

a referendum on the bill for the 2020 election. The dark money then turned against the referendum,

putting forth, among other things, xenophobic ads that claimed that the Chinese government was

behind the petition for the referendum. Generation Now's dark money was also used in less

obvious ways, such as hiring the top fifteen petition signature-gathering firms in order to ensure

these companies did not work on the referendum. As a result, these organizations were paid to do

nothing.

       7.      On July 25, 2020, the Columbus Dispatch published an article that connected the

Company to Generation Now. In particular, a nonprofit operating solely with American Electric

funds gave money to Generation Now. The article also detailed other dark money organizations

supported with the Company's funds.




                                               -3-
  Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 4 of 59 PAGEID #: 4




        8.      In the wake of this disclosure, American Electric's stock plunged more than 5%,

erasing over $2 billion in market capitalization.

        9.      Further, as a direct result of this unlawful course of conduct, American Electric is

now the subject of a federal securities class action lawsuit filed in the U.S. District Court for the

Southern District of Ohio on behalf of investors who purchased American Electric's shares.

                                 JURISDICTION AND VENUE

        10.     Jurisdiction is conferred by 28 U.S.C. §1332. Complete diversity among the parties

exists and the amount in controversy exceeds $75,000, exclusive of interest and costs.

        11.     This Court has jurisdiction over each defendant named herein because each

defendant is either a corporation that conducts business in and maintains operations in this District,

or is an individual who has sufficient minimum contacts with this District to render the exercise

of jurisdiction by the District courts permissible under traditional notions of fair play and

substantial justice.

        12.     Venue is proper in this Court in accordance with 28 U.S.C. §1391 because:

(i) American Electric maintains its principal place of business in this District; (ii) one or more of

the defendants either resides in or maintains executive offices in this District; (iii) a substantial

portion of the transactions and wrongs complained of herein, including the defendants' primary

participation in the wrongful acts detailed herein, and aiding and abetting and conspiracy in

violation of fiduciary duties owed to American Electric, occurred in this District; and (iv)

defendants have received substantial compensation in this District by doing business here and

engaging in numerous activities that had an effect in this District.




                                                -4-
  Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 5 of 59 PAGEID #: 5




                                         THE PARTIES

Plaintiff

       13.     Plaintiff Esther Kogus was a stockholder of American Electric at the time of the

wrongdoing complained of, has continuously been a stockholder since that time, and is a current

American Electric stockholder. Plaintiff is a citizen of California.

Nominal Defendant

       14.     Nominal Defendant American Electric is a New York corporation with principal

executive offices located at 1 Riverside Plaza, Columbus, Ohio. Accordingly, American Electric

is a citizen of New York and Ohio. American Electric is an electric public utility holding company

that provides generation, transmission, and distribution services to retail customers in Arkansas,

Indiana, Kentucky, Louisiana, Michigan, Ohio, Oklahoma, Tennessee, Texas, Virginia, and West

Virginia. As of December 31, 2019, the subsidiaries of American Electric had approximately

17,408 employees.

Defendants

       15.     Defendant Nicholas K. Akins ("Akins") is American Electric's Chief Executive

Officer ("CEO") and has been since November 2011; President and has been since January 2011;

Chairman of the Board of Directors (the "Board") and has been since January 2014; director and

has been since October 2011; and Chairman and CEO of all American Electric's major subsidiaries

and has been since November 2011. Defendant Akins was also Executive Vice President,

Generation from August 2006 to December 2010; and held various positions of increasing

responsibility at American Electric subsidiaries from at least 1999 to 2006. Defendant Akins is a

member of American Electric's Policy Committee and has been since at least March 2016.

Defendant Akins is named as a defendant in a related securities class action complaint that alleges




                                                -5-
  Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 6 of 59 PAGEID #: 6




he violated sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the "Exchange Act").

Defendant Akins knowingly, recklessly, or with gross negligence made improper statements in the

Company's press releases and public filings.        American Electric paid defendant Akins the

following compensation as an executive:

                                                          Change in
                                                        Pension Value
                                                            and
                                                         Nonqualified
                                         Non-Equity       Deferred
                            Stock      Incentive Plan   Compensation      All Other
   Year        Salary      Awards      Compensation       Earnings      Compensation       Total
   2019      $1,475,654   $8,775,003     $3,600,000       $530,151        $111,628      $14,492,436
   2018      $1,415,423   $7,564,313     $2,900,000       $207,401        $114,891      $12,202,028
   2017      $1,375,000   $7,983,420     $1,700,000       $361,001        $111,040      $11,530,461
   2016      $1,325,077   $6,720,027     $3,000,000       $323,949        $103,687      $11,472,740

Defendant Akins is a citizen of Ohio.

       16.      Defendant Brian X. Tierney ("Tierney") is American Electric's Chief Financial

Officer and Executive Vice President and has been since October 2009. Defendant Tierney also

held various positions of increasing responsibility at American Electric subsidiaries from 1998 to

2003. Defendant Tierney is named as a defendant in a related securities class action complaint

that alleges he violated sections 10(b) and 20(a) of the Exchange Act. Defendant Tierney

knowingly, recklessly, or with gross negligence made improper statements in the Company's press

releases and public filings. American Electric paid defendant Tierney the following compensation

as an executive:

                                                          Change in
                                                        Pension Value
                                                            and
                                                         Nonqualified
                                         Non-Equity       Deferred
                            Stock      Incentive Plan   Compensation      All Other
   Year       Salary       Awards      Compensation       Earnings      Compensation        Total
   2019      $793,039     $4,064,681     $1,088,000       $470,138        $95,560        $6,511,418
   2018      $771,958     $1,945,785      $890,000            -           $59,547        $3,667,290
   2017      $750,000     $2,128,899      $555,000        $462,223        $98,262        $3,994,384
   2016      $730,800     $1,895,038      $990,000        $131,575        $95,026        $3,842,439



                                                 -6-
  Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 7 of 59 PAGEID #: 7




Defendant Tierney is a citizen of Ohio.

       17.      Defendant Joseph M. Buonaiuto ("Buonaiuto") is American Electric's Chief

Accounting Officer and Controller and has been since at least March 2001; and Senior Vice

President and has been since at least March 2005. Defendant Buonaiuto is named as a defendant

in a related securities class action complaint that alleges he violated sections 10(b) and 20(a) of

the Exchange Act. Defendant Buonaiuto knowingly, recklessly, or with gross negligence made

improper statements in the Company's press releases and public filings. Defendant Buonaiuto is

a citizen of Ohio.

       18.      Defendant Thomas E. Hoaglin ("Hoaglin") is American Electric's Lead Director

and has been since April 2012, and a director and has been since December 2007. Defendant

Hoaglin is a member of the Audit Committee and has been since at least March 2019; Chair and a

member of the Committee on Directors and Corporate Governance (the "Governance Committee")

and has been since at least March 2016; and a member of the Policy Committee and has been since

at least March 2016. American Electric paid defendant Hoaglin the following compensation as a

director:

            Fiscal    Fees Earned or                         All Other
             Year      Paid in Cash         Stock Awards   Compensation          Total
            2019         $165,500             $157,500         $872            $323,872
            2018         $165,500             $157,500         $840            $323,840
            2017         $145,500             $157,500         $803            $303,803
            2016         $145,500             $157,500         $803            $303,803

Defendant Hoaglin is a citizen of Ohio.

       19.      Defendant Linda A. Goodspeed ("Goodspeed") is an American Electric director

and has been since October 2005. Defendant Goodspeed is a member of the Audit and Policy

Committees and has been since at least March 2016. American Electric paid defendant Goodspeed

the following compensation as a director:



                                                -7-
  Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 8 of 59 PAGEID #: 8




            Fiscal     Fees Earned or                        All Other
             Year       Paid in Cash      Stock Awards     Compensation         Total
            2019          $120,500          $157,500           $872           $278,872
            2018          $120,500          $157,500           $840           $278,840
            2017          $120,500          $157,500           $803           $278,803
            2016          $120,500          $157,500           $803           $278,803

Defendant Goodspeed is a citizen of Florida.

       20.      Defendant Ralph D. Crosby, Jr. ("Crosby") is an American Electric director and has

been since January 2006. Defendant Crosby has been a member of the Policy Committee since at

least March 2016. American Electric paid defendant Crosby the following compensation as a

director:

            Fiscal     Fees Earned or                        All Other
             Year       Paid in Cash      Stock Awards     Compensation         Total
            2019          $140,500          $157,500           $872           $298,872
            2018          $140,500          $157,500           $840           $298,840
            2017          $135,500          $157,500           $803           $293,803
            2016          $135,500          $157,500           $803           $293,803

Defendant Crosby is a citizen of Virginia.

       21.      Defendant Sara Martinez Tucker ("Tucker") is an American Electric director and

has been since January 2009. Defendant Tucker is a member of the Governance and Policy

Committees and has been since at least March 2016, and was also a member of the Audit

Committee from at least March 2016 to at least March 2018. American Electric paid defendant

Tucker the following compensation as a director:

            Fiscal     Fees Earned or                        All Other
             Year       Paid in Cash      Stock Awards     Compensation         Total
            2019          $120,500          $157,500           $872           $278,872
            2018          $120,500          $157,500           $840           $278,840
            2017          $120,500          $157,500           $803           $278,803
            2016          $120,500          $157,500          $5,803          $283,803

Defendant Tucker is a citizen of Texas.

       22.      Defendant David J. Anderson ("Anderson") is an American Electric director and

has been since April 2011. Defendant Anderson is Chair of the Audit Committee and has been


                                               -8-
  Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 9 of 59 PAGEID #: 9




since at least March 2020, and a member and has been since at least March 2016; a member of the

Policy and Finance Committees and has been since at least March 2016; and was also Chair of the

Finance Committee from at least March 2016 to at least March 2019. American Electric paid

defendant Anderson the following compensation as a director:

          Fiscal      Fees Earned or                       All Other
           Year        Paid in Cash       Stock Awards   Compensation         Total
          2019           $135,500           $157,500         $872           $293,872
          2018           $135,500           $157,500         $840           $293,840
          2017           $120,500           $157,500         $803           $278,803
          2016           $120,500           $157,500         $803           $278,803

Defendant Anderson is a citizen of Massachusetts.

       23.     Defendant Richard C. Notebaert ("Notebaert") is an American Electric director and

has been since April 2011. Defendant Notebaert is a member of the Governance, Policy, and

Finance Committees and has been since at least March 2016. American Electric paid defendant

Notebaert the following compensation as a director:

          Fiscal      Fees Earned or                       All Other
           Year        Paid in Cash       Stock Awards   Compensation         Total
          2019           $120,500           $157,500         $872           $278,872
          2018           $120,500           $157,500         $840           $278,840
          2017           $115,500           $157,500         $803           $273,803
          2016           $115,500           $157,500         $803           $273,803

Defendant Notebaert is a citizen of Florida.

       24.     Defendant Sandra Beach Lin ("Lin") is an American Electric director and has been

since July 2012. Defendant Lin is a member of the Audit, Governance, and Policy Committees

and has been since at least March 2016, and was also Chair of the Policy Committee from at least

March 2016 to at least March 2018. American Electric paid defendant Lin the following

compensation as a director:




                                               -9-
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 10 of 59 PAGEID #: 10




          Fiscal        Fees Earned or                         All Other
           Year          Paid in Cash       Stock Awards     Compensation      Total
          2019             $120,500           $157,500           $872        $278,872
          2018             $121,750           $157,500           $840        $280,090
          2017             $120,500           $157,500           $803        $278,803
          2016             $120,500           $157,500           $803        $278,803

Defendant Lin is a citizen of Texas.

       25.     Defendant Stephen S. Rasmussen ("Rasmussen") is an American Electric director

and has been since September 2012. Defendant Rasmussen is a member of the Governance,

Policy, and Finance Committees and has been since at least March 2016. American Electric paid

defendant Rasmussen the following compensation as a director:

          Fiscal        Fees Earned or                         All Other
           Year          Paid in Cash       Stock Awards     Compensation      Total
          2019             $120,500           $157,500           $872        $278,872
          2018             $120,500           $157,500           $840        $278,840
          2017             $115,500           $157,500           $803        $273,803
          2016             $115,500           $157,500           $803        $273,803

Defendant Rasmussen is a citizen of Iowa.

       26.     Defendant Oliver G. Richard, III ("Richard") is an American Electric director and

has been since January 2013. Defendant Richard is a member of the Policy Committee and has

been since at least March 2016.          American Electric paid defendant Richard the following

compensation as a director:

    Fiscal         Fees Earned or                          All Other
     Year           Paid in Cash       Stock Awards      Compensation     Total
    2019              $125,500           $157,500           $2,872      $285,872
    2018              $124,250           $157,500            $840       $282,590
    2017              $115,500           $157,500           $4,803      $277,803
    2016              $115,500           $157,500            $803       $273,803

Defendant Richard is a citizen of Louisiana.

       27.     Defendant J. Barnie Beasley, Jr. ("Beasley") is an American Electric director and

has been since February 2014. Defendant Beasley has been a member of the Policy Committee

since at least March 2016; and was also a member of the Audit Committee from at least March


                                                - 10 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 11 of 59 PAGEID #: 11




2016 to at least March 2019.        American Electric paid defendant Beasley the following

compensation as a director:

          Fiscal      Fees Earned or                         All Other
           Year        Paid in Cash         Stock Awards   Compensation      Total
          2019           $138,000             $157,500        $1,872       $297,372
          2018           $135,500             $157,500        $1,840       $294,840
          2017           $120,500             $157,500        $1,803       $279,803
          2016           $120,500             $157,500        $1,803       $279,803

Defendant Beasley is a citizen of Georgia.

       28.     Defendant Margaret M. McCarthy ("McCarthy") is an American Electric director

and has been since April 2019. Defendant McCarthy is a member of the Audit and Policy

Committees and has been since at least March 2020; and Chair of the Policy Committee and has

been since at least November 2020. American Electric paid defendant McCarthy the following

compensation as a director:

          Fiscal      Fees Earned or                         All Other
           Year        Paid in Cash         Stock Awards   Compensation      Total
          2019           $90,375              $118,125         $872        $209,372

Defendant McCarthy is a citizen of Massachusetts.

       29.     Defendant Lionel L. Nowell III ("Nowell") was an American Electric director from

August 2004 to April 2020. Defendant Nowell was Chair and a member of the Audit Committee

from at least March 2016 to at least March 2019; and a member of the Governance, Policy, and

Finance Committees from at least March 2016 to at least March 2020. American Electric paid

defendant Nowell the following compensation as a director:

          Fiscal      Fees Earned or                         All Other
           Year        Paid in Cash         Stock Awards   Compensation      Total
          2019           $145,500             $157,500         $872        $303,872
          2018           $145,500             $157,500         $840        $303,840
          2017           $145,500             $157,500         $803        $303,803
          2016           $145,500             $157,500         $803        $303,803

Defendant Nowell is a citizen of Florida.



                                               - 11 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 12 of 59 PAGEID #: 12




       30.     The defendants identified in ¶¶15-17 are referred to herein as the "Officer

Defendants." The defendants identified in ¶¶15, 18-29 are referred to herein as the "Director

Defendants." Collectively, the defendants identified in ¶¶15-29 are referred to herein as the

"Individual Defendants."

                       DUTIES OF THE INDIVIDUAL DEFENDANTS

Fiduciary Duties

       31.     By reason of their positions as officers and directors of the Company, each of the

Individual Defendants owed and owe American Electric and its stockholders fiduciary obligations

of care and loyalty, and were and are required to use their utmost ability to control and manage

American Electric in a fair, just, honest, and equitable manner. The Individual Defendants were

and are required to act in furtherance of the best interests of American Electric and not in

furtherance of their personal interest or benefit.

       32.     To discharge their duties, the officers and directors of American Electric were

required to exercise reasonable and prudent supervision over the management, policies, practices,

and controls of the financial affairs of the Company. By virtue of such duties, the officers and

directors of American Electric were required to, among other things: (i) conduct the affairs of the

Company in an efficient, business-like manner in compliance with all applicable laws, rules, and

regulations so as to make it possible to provide the highest quality performance of its business, to

avoid wasting the Company's assets, and to maximize the value of the Company's stock; and (ii)

remain informed as to how American Electric conducted its operations, and, upon receipt of notice

or information of imprudent or unsound conditions or practices, make reasonable inquiry in

connection therewith, and take steps to correct such conditions or practices and make such

disclosures as necessary to comply with applicable laws.




                                                - 12 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 13 of 59 PAGEID #: 13




Breaches of Duties

       33.     The conduct of the Individual Defendants complained of herein involves a knowing

and culpable violation of their obligations as officers and directors of American Electric, the

absence of good faith on their part, and a reckless disregard for their duties to the Company that

the Individual Defendants were aware or reckless in not being aware posed a risk of serious injury

to the Company.

       34.     The Individual Defendants breached their duty of loyalty by allowing defendants

to cause, or by themselves causing, the Company to engage in improper practices that wasted the

Company's assets, resulted in false and misleading statements, and caused American Electric to

incur substantial damage.

       35.     The Individual Defendants, because of their positions of control and authority as

officers and/or directors of American Electric, were able to and did, directly or indirectly, exercise

control over the wrongful acts complained of herein. The Individual Defendants also failed to

prevent the other Individual Defendants from taking such illegal actions. As a result, and in

addition to the damage the Company has already incurred, American Electric has expended, and

will continue to expend, significant sums of money.

Additional Duties of the Policy Committee

       36.     In addition to the above duties, the members of the Policy Committee have

additional duties. Pursuant to its Charter, the "Policy Committee [is] responsible for examining

the Company's policies on major public issues affecting the Company and its subsidiaries,

including environmental, industry change and other matters, as well as established policies that

affect the relationship of the Company and its subsidiaries to their service areas and the general

public."




                                                - 13 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 14 of 59 PAGEID #: 14




       37.      The members of the Policy Committee are required to:

       1. Report periodically and upon request to the Board of Directors regarding
       environmental, industry change and other policy matters, as well as established
       policies that affect the relationship of the Company and its subsidiaries to their
       service areas and the general public.

       2. Counsel the Chief Executive Officer and other members of management on any
       policy matters presented to the Committee for its consideration and study.

Additional Duties of the Governance Committee

       38.      In addition to the above duties, the members of the Governance Committee have

additional duties. Most importantly, and as explained in the Company's proxy statements, the

members of the Governance Committee oversee the Corporate Accountability Reports, "including

the material concerning political contributions."

       39.      Pursuant to its Charter, the Governance Committee is also responsible for

developing and recommending to the greater Board a set of governance principles. It is also

required to:

       Oversee on a continuing basis the implementation of the AEP Corporate
       Compliance Program, including reporting by the chief compliance officer, the
       development of specific programs of legal compliance in various important areas
       of concern to the operation of AEP System companies, and the designation of
       successor chief compliance officers.

Additional Duties of the Audit Committee Defendants

       40.      In addition to these duties, under its Charter, the members of the Audit Committee

owe and owed specific duties to American Electric to assist the Board in fulfilling its

responsibilities with respect to the oversight of:

       (i)     The quality and integrity of the Company's financial statements;

       (ii)    The Company's compliance with financial reporting-related legal and
               regulatory requirements including internal control over financial
               reporting…; and

                                          *          *   *


                                                - 14 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 15 of 59 PAGEID #: 15




       (v)   The Company's process of identifying and managing major risks, including
             strategic, operational, and financial risks.

       41.     The Audit Committee Charter also states that the members of the Audit Committee

are required to:

       4. Review periodically, with the Company's counsel, any legal matter that could
       have a significant impact on the Company's financial statements.

       5. Review and discuss with management the Company's earnings press releases
       (paying particular attention to the use of any "pro forma" or "adjusted" non-GAAP
       information), as well as financial information and earnings guidance provided to
       analysts and rating agencies.

                                           *       *         *
       D. Legal Compliance/General

       1. Oversee the process of identifying major enterprise risks, including strategic,
       operational, and financial risks, and assure that all such risks are communicated to
       the Board for assignment of oversight among the Board and its Committees.

       The Audit Committee is also responsible for oversight of the elements of the
       Company's risks that are within the scope of the Committee's responsibilities as
       assigned by the Board of Directors from time to time.

                                           *       *         *
       3. Establish procedures for: (i) the receipt, retention and treatment of complaints
       received by the Company regarding accounting, internal control over financial
       reporting, or auditing matters; and (ii) the confidential, anonymous submission by
       employees of the Company of concerns regarding questionable accounting or
       auditing matters.

       4. Perform any functions required to be performed by it or otherwise appropriate
       under applicable law, rules or regulations, the Company's by-laws and the
       resolutions or other directives of the Board, including review of any certification
       required to be reviewed in accordance with applicable law or regulations of the
       SEC.

       5. Initiate inquiries of areas of special interest.

                                           *       *         *
       2. Report regularly to the full Board of Directors:




                                                 - 15 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 16 of 59 PAGEID #: 16




                (i) with respect to any issues that arise concerning the quality or integrity of
                the Company's financial statements, the Company's compliance with legal
                or regulatory requirements, the performance and independence of the
                Company's independent auditor or the performance of the internal audit
                group;

                (ii) following all meetings of the Committee; and

                (iii) with respect to such other matters as are relevant to the Committee's
                discharge of its responsibilities.

                              SCANDAL ERUPTS AROUND HB 6

       42.      HB 6 was essentially a billion-dollar bailout of two failing Ohio nuclear power

plants and two 1950s era coal-fired power plants. The two coal-fired power plants are owned by

Ohio Valley Electric Corporation ("OVEC"). OVEC has been selling electricity for less than it

costs to generate for nearly a decade. Under HB 6, Ohioans are forced to subsidize these plants

through 2030 at an estimated cost of $700 million (with an additional bailout expected at that

point). American Electric owns approximately 43% of OVEC.

       43.      HB 6 mandated that residential customers pay $0.85 each month and major

industrial plants pay $2,400 each month on top of their electricity bills. This money was then

largely sent to the failing power plants. The bill also did away with incentives for solar and wind

projects and eliminated programs that helped residents use less power through buying energy-

saving appliances or upgrading heating and cooling systems.

       44.      On July 23, 2019, Ohio Governor Mike DeWine signed HB 6. It was immediately

unpopular and a campaign soon started to add a referendum on the bill to the 2020 election in order

to remove it.

       45.      On July 21, 2020, federal officials arrested Ohio House Speaker Householder and

four others in connection with a $60 million racketeering and bribery investigation. HB 6 played

a starring role in the criminal complaint. According to the criminal complaint, Householder



                                                 - 16 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 17 of 59 PAGEID #: 17




engaged in a brazen attempt to expand his political power and enrich himself and his co-

conspirators. In 2016, Householder won back his seat after a decade out of the Ohio state

legislature. In or around January 2017, Householder entered into an agreement with the major

Ohio energy companies. In exchange for millions of dollars in payments and their support for

Householder's bid to become Speaker of the House, Householder would usher through a bill that

would provide substantial benefits to these energy companies. That promised bill would become

HB 6.

        46.    According to the criminal complaint, a 501(c)(4) "dark money" operation called

"Generation Now" was the main conduit of the illegal money. In exchange for Householder and

his associates' help, the offending energy companies paid Generation Now approximately $60

million. Householder secretly controlled Generation Now. Generation Now used this money to

pay Householder's campaign staff as well as back the campaigns of twenty-one different state

candidates in the 2018 primary and general elections.          Householder himself received over

$400,000 in personal benefits, including funds to settle a personal lawsuit, to pay off credit card

debt, and for costs associated with his house.

        47.    A second group supported by the illegal payments, Ohioans for Energy Security,

spent millions of dollars on advertisements, including ones that warned Ohioans that the Chinese

would take over Ohio's energy grid if voters repealed the bailout. Generation Now also hired the

top signature collection firms in order to thwart the repeal the efforts from having competent

assistance in gathering the signatures necessary to put the proposed referendum on the ballot.

Generation Now paid at least fifteen such firms not to work.

        48.    On July 25, 2020, the Columbus Dispatch published an article titled "Columbus

Utility Giant AEP Funded Dark Money Spending in HB 6 Campaign." This was the first time that




                                                 - 17 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 18 of 59 PAGEID #: 18




American Electric was directly linked to the groups at the center of the criminal investigation. The

article reported that a nonprofit funded solely by American Electric gave money to Generation

Now. It also stated that another interest group's spending that was part of the criminal investigation

was funded exclusively by American Electric. In particular, the article stated:

       A dark-money group wholly funded by House Bill 6 beneficiary and Columbus
       utility giant American Electric Power contributed $350,000 toward the campaigns
       now at the center of a racketeering and bribery case that ensnared House Speaker
       Larry Householder, an investigation by The Dispatch finds.

       Empowering Ohio's Economy Inc., a nonprofit operated solely with AEP funds,
       gave $150,000 to Generation Now, another dark-money group that received $60
       million from FirstEnergy-related interests to ensure passage and survival of a $1
       billion ratepayer bailout of a subsidiary's pair of nuclear power plants.

       Empowering Ohio also gave $200,000 to the Coalition for Opportunity & Growth,
       which is related to a similarly named political action committee that spent $1
       million in the 2018 campaigns of Householder-favored Republican candidates to
       help ensure that he had their votes to become speaker.

       An affidavit filed by an FBI agent in the racketeering case details spending of
       $350,000 by an unidentified "interest group that was funded exclusively by $13
       million from another energy company that supported HB 6."

       A source close to the investigation confirmed to The Dispatch that the energy
       company is American Electric Power, a publicly traded company that serves 5.5
       million customers in 11 states and earned $2.1 billion last year.

       The "social welfare" nonprofit is not required to disclose its donors or the source of
       its funding.

       The board of Empowering Ohio's Economy -- which approved the H.B. 6-related
       spending – includes AEP's top lobbyist, one of Republican Householder's
       predecessors as House speaker, a former congressman and a friend of Republican
       Gov. Mike DeWine.

       AEP spokesman Scott Blake said the utility has not been contacted by investigators
       "and none of the wrongful conduct in the criminal complaint involves AEP or its
       subsidiaries. Neither AEP nor any of its subsidiaries made any contributions to
       Generation Now."

       The utility gives to a variety of social welfare nonprofits, including Empowering
       Ohio's Economy, to support its mission of promoting economic and business
       development and education programs, he said. AEP does not comment on specific
       contributions or amounts, he added.


                                                - 18 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 19 of 59 PAGEID #: 19




     "These contributions were done appropriately, and we have every reason to believe
     that the organizations we support have acted in a lawful and ethical manner," Blake
     added.

     AEP benefited from the passage of House Bill 6 with its six-year-plus extension
     through 2030 of a monthly surcharge of up to $1.50 on Ohio electricity customers.
     The fee generates about $50 million a year to subsidize a pair of old coal-burning
     power plants it partly owns in a consortium with other utilities.

     The plants -- Kyger Creek near Cheshire, Ohio, and Clifty Creek near Madison,
     Indiana -- were built in the mid-1950s to supply electricity to the former uranium-
     enrichment plant near Piketon, Ohio. AEP owns the biggest stake in the coal plants
     at 43% and buys about 60% of the electricity generated by the plants.

     The board of directors of Empowering Ohio's Economy includes Thomas Froehle,
     vice president of external affairs for AEP -- its top lobbyist. He testified before the
     General Assembly in support of House Bill 6. AEP registered 23 lobbyists to work
     the 132 lawmakers to pass the legislation last year.

     A message seeking comment was left with Froehle. AEP confirmed he remains a
     board member.

     Other board members include former Republican House Speaker Jo Ann Davidson;
     former U.S. Rep. David Hobson, R-Springfield; and J.B. Hadden, a lawyer who has
     represented AEP and a friend to DeWine. Hadden, president of the nonprofit's
     board, was treasurer of DeWine's 2014 attorney general re-election campaign.

     "I don't know what they were up to," Hadden said of Generation Now and Coalition
     for Opportunity & Growth, adding he did not recall which board member sought
     the funding. He said he never discussed the matter with DeWine.

     While he did not have access to records, Hadden disputed the nonprofit received
     $13 million in funding as listed in the FBI affidavit. The group's IRS filings show
     it received $8 million total in 2015 and 2016, with no contributions in 2017-18. It
     listed a year-end cash balance of nearly $3.9 million in 2018. Prior IRS tax forms,
     and the 2019 filing, are not available online.

     The group's address is listed as the Downtown office of Davidson, who serves as
     secretary-treasurer. A working telephone number for Hobson could not be located.
     Board members receive no compensation.

     The Coalition for Opportunity & Growth, the independent-expenditure political
     action committee which received $200,000 from the AEP dark-money group in
     2017, the dark-money Coalition & Opportunity PAC that backed Householder
     candidates and Generation Now all were incorporated by Eric Lycan, a lawyer and
     Republican consultant in Lexington, Kentucky.




                                             - 19 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 20 of 59 PAGEID #: 20




       While not identified in the affidavit, the Coalition for Opportunity & Growth cash
       went largely unused until early this year, when it went out to support Householder-
       blessed candidates in the GOP primary, the FBI affidavit said.

       It was laundered through the related PAC to conceal its association with Generation
       Now, the FBI affidavit states: "Generation Now had generated negative media
       publicity in 2019 and candidates expressed concern to Householder about their
       association with it."

       The FBI affidavit said FirstEnergy interests provided $390,000 to the group, which
       paid $54,000 to Generation Now, $191,000 to a media-placement firm, $200,000
       to a public relations firm and $100,000 to JPL & Associates, a firm controlled by
       Jeff Longstreth, Householder's top political aide. Longstreth is among those
       arrested and facing up to 20 years in prison if convicted in the H.B. 6 case.

       Despite those amounts, the Coalition for Opportunity & Growth reported spending
       only $102,835 in its filings with the Federal Election Commission.

       Empowering Ohio's Economy spent $3.7 million between 2016 and 2018 on a
       variety of charitable and civic endeavors. Its biggest expenditure of $750,000 went
       to the host committee of the Republican National Convention in Cleveland in 2016.

       It also gave $300,000 to the Capitol Square Foundation, of which Davidson is a
       board member and which benefits the Statehouse, and $250,000 to Two Paths
       America, a nonprofit created amid former GOP Gov. John Kasich's 2016
       presidential run to promote his positions.

       Householder and four others were arrested Tuesday following an FBI investigation
       that captured phone calls, text messages and recordings of meetings centering
       around the alleged pay-to-play scheme described by U.S. Attorney Dave DeVillers
       as the largest public corruption case in Ohio history.

       49.     Additional news has slowly leaked out about American Electric's role.         On

December 2, 2020, the Dayton Daily News reported that American Electric gave $900,000 to the

dark money groups at the center of the HB 6 scandal. In particular, it stated:

       A nonprofit funded by Columbus-based American Electric Power gave $900,000
       over three years to two groups that don't have to disclose their donors and are
       involved in a federal public corruption investigation, records show.

       IRS documents filed in November and obtained by the Dayton Daily News show
       the nonprofit Empowering Ohio's Economy Inc. donated $550,000 in 2019,
       $50,000 in 2018 and $100,000 in 2017 to Generation Now, which federal
       prosecutors allege was the primary vehicle for funneling bribes to former Ohio
       House Speaker Larry Householder.



                                              - 20 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 21 of 59 PAGEID #: 21




       Empowering Ohio's Economy also gave $200,000 to Coalition for Growth &
       Opportunity, another nonprofit group linked to the federal case.

       "Obviously, knowing what we know now, we wouldn't have made the donations,"
       said J.B. Hadden, an Empowering Ohio's Economy board member.

       Empowering Ohio's Economy is run by a five member board that includes former
       Dayton area congressman Dave Hobson, former Ohio House speaker JoAnn
       Davidson, AEP's top lobbyist Tom Froehle, and Hadden, an attorney specializing
       in public policy and energy issues.

       Empowering Ohio is designed to promote Ohio for business and tourism, according
       to its tax filing. It has given to charity organizations and political groups.

       Last year, it also gave $100,000 to the Rule of Law Defense Fund, $50,000 to
       Liberty Ohio and $2 million to Open Road Path.

       In 2018, its giving included $200,000 to the Capitol Square Foundation, $300,000
       to Ohio Works, $525,000 to State Solutions Inc, $50,000 to Rule of Law Defense
       Fund and other entities. In 2017, its giving included $250,000 to Two Paths
       America, $50,000 to Ohioans for Justice and $50,000 to Ohio Works as well as
       other groups.

       AEP supported House Bill 6, which extended monthly surcharges earmarked to
       help coal-fired power plants owned by the Ohio Valley Electricity Corp. OVEC's
       consortium of owners includes AEP, Duke and DP&L.

       HB6 is at the center of a public corruption case. Former Ohio House speaker Larry
       Householder and four other men are charged with racketeering. Prosecutors allege
       an unnamed company, identified through descriptions as Akron-based FirstEnergy
       Corp. and its former subsidiary, funneled more than $60 million in bribe money to
       Generation Now and other dark money groups. The money was used to elect pro-
       Householder Republicans to the Ohio House so Householder could return as House
       speaker. In turn, Householder helped pass HB6 and defend it from a referendum
       attempt in the fall of 2019.

       Householder, former Ohio GOP chairman Matt Borges and lobbyist Neil Clark
       have pleaded not guilty. Two other men pleaded guilty in October. FirstEnergy
       fired its chief executive and two senior vice presidents for violating company
       policies and failing to inform board members about a $4 million payment to a
       consulting firm run by someone who was subsequently appointed as a state
       regulator over utilities.

                     THE FALSE AND MISLEADING STATEMENTS

       50.    The Invidious Defendants' false statements concerning the Company's lobbying

practices and interaction with the Ohio state legislature dates back years. On November 2, 2016,


                                             - 21 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 22 of 59 PAGEID #: 22




American Electric filed its quarterly report on Form 10-Q for the third quarter ended September

30, 2016 (the "Q3 2016 Form 10-Q") with the SEC. The Q3 2016 Form 10-Q discussed the

Company impairment for certain assets, the proposal to restructure Ohio's energy regulations, and

that the Company may need to lose some facilities due to regulations. In particular, the Q3 2016

Form 10-Q stated:

       In September 2016, due to AEP's ongoing evaluation of strategic alternatives for
       its merchant generation assets, declining forecasts of future energy and capacity
       prices, and a decreasing likelihood of cost recovery through regulatory proceedings
       or legislation in the state of Ohio providing for the recovery of AEP's existing Ohio
       merchant generation assets, AEP performed an impairment analysis at the unit level
       on the remaining merchant generation assets in accordance with accounting
       guidance for impairments of long-lived assets. The evaluation was performed using
       generating unit specific estimated future cash flows and resulted in a material
       impairment of certain merchant generation fleet assets. As a result, AEP recorded
       a pretax impairment of $2.3 billion ($1.5 billion, net of tax) in Asset Impairments
       and Other Related Charges on the statement of operations related to 2,684 MWs of
       Ohio merchant generation including Cardinal Unit 1, 43.5% ownership interest in
       Conesville Unit 4, Conesville Units 5-6, 26.0% ownership interest in Stuart Units
       1-4, and 25.4% ownership interest in Zimmer Unit 1, as well as Putnam coal and
       I&M's Price River coal reserves, Desert Sky and Trent Wind Farms and the
       merchant generation portion of the Oklaunion Plant. As of September 30, 2016, the
       remaining net book value of these assets is $50 million. See "Merchant Generating
       Assets (Generation & Marketing Segment)" section of Note 6 for additional
       information.

       Management continues to evaluate potential alternatives for the remaining
       merchant generation assets. These potential alternatives may include, but are not
       limited to, propose restructuring of Ohio electricity regulations to allow certain of
       these assets to be acquired by OPCo for the benefit of its customers, transfer or sale
       of AEP's ownership interests, or a wind down of merchant coal-fired generation
       fleet operations. AEP is also continuing a separate strategic review and evaluating
       alternatives related to the 48 MW Racine Hydroelectric Plant. Management has not
       set a specific time frame for a decision on these assets. These alternatives could
       result in additional losses which could reduce future net income and cash flows and
       impact financial condition.

                                         *       *       *
       Federal and state legislation or regulations that mandate limits on the emission of
       CO2 could result in significant increases in capital expenditures and operating costs,
       which in turn, could lead to increased liquidity needs and higher financing costs.




                                               - 22 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 23 of 59 PAGEID #: 23




       Excessive costs to comply with future legislation or regulations might force AEP
       to close some coal-fired facilities and could lead to possible impairment of assets.

       51.     On February 28, 2017, American Electric filed its Annual Report on Form 10-K for

the year ended December 31, 2016 (the "2016 Form 10-K") with the SEC. Defendants Akins,

Tierney, Buonaiuto, Anderson, Beasley, Crosby, Goodspeed, Hoaglin, Lin, Notebaert, Nowell,

Rasmussen, Richard, and Tucker signed the 2016 Form 10-K. The 2016 Form 10-K contained an

entire section discussing the regulation of the Company. In particular, the 2016 Form 10-K stated:

       REGULATION

       General

       AEP's vertically integrated public utility subsidiaries' retail rates and certain other
       matters are subject to traditional cost-based regulation by the state utility
       commissions. AEP's vertically integrated public utility subsidiaries are also subject
       to regulation by the FERC under the Federal Power Act with respect to wholesale
       power and transmission service transactions. I&M is subject to regulation by the
       NRC under the Atomic Energy Act of 1954, as amended, with respect to the
       operation of the Cook Plant. AEP and its vertically integrated public utility
       subsidiaries are also subject to the regulatory provisions of EPACT, much of which
       is administered by the FERC.

       Rates

       Historically, state utility commissions have established electric service rates on a
       cost-of-service basis, which is designed to allow a utility an opportunity to recover
       its cost of providing service and to earn a reasonable return on its investment used
       in providing that service. A utility's cost of service generally reflects its operating
       expenses, including operation and maintenance expense, depreciation expense and
       taxes. State utility commissions periodically adjust rates pursuant to a review of
       (a) a utility's adjusted revenues and expenses during a defined test period and (b)
       such utility's level of investment. Absent a legal limitation, such as a law limiting
       the frequency of rate changes or capping rates for a period of time, a state utility
       commission can review and change rates on its own initiative. Some states may
       initiate reviews at the request of a utility, customer, governmental or other
       representative of a group of customers. Such parties may, however, agree with one
       another not to request reviews of or changes to rates for a specified period of time.

       Public utilities have traditionally financed capital investments until the new asset is
       placed in service. Provided the asset was found to be a prudent investment, it was
       then added to rate base and entitled to a return through rate recovery. Given long
       lead times in construction, the high costs of plant and equipment and volatile capital


                                               - 23 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 24 of 59 PAGEID #: 24




       markets, management is actively pursuing strategies to accelerate rate recognition
       of investments and cash flow. AEP representatives continue to engage state
       commissioners and legislators on alternative ratemaking options to reduce
       regulatory lag and enhance certainty in the process. These options include pre-
       approvals, a return on construction work in progress, rider/trackers, formula rates
       and the inclusion of future test-year projections into rates.

       The rates of AEP's vertically integrated public utility subsidiaries are generally
       based on the cost of providing traditional bundled electric service (i.e., generation,
       transmission and distribution service). Historically, the state regulatory
       frameworks in the service area of the AEP vertically integrated public utility
       subsidiaries reflected specified fuel costs as part of bundled (or, more recently,
       unbundled) rates or incorporated fuel adjustment clauses in a utility's rates and
       tariffs. Fuel adjustment clauses permit periodic adjustments to fuel cost recovery
       from customers and therefore provide protection against exposure to fuel cost
       changes.

       52.    In a section titled "Competition," the 2016 Form 10-K discussed that changes in

regulation and public policy reforms can greatly affect the Company. It also highlighted the

Company's compliance with clean energy rules. In particular, the 2016 Form 10-K stated:

       The vertically integrated public utility subsidiaries of AEP, like the electric industry
       generally, face competition in the sale of available power on a wholesale basis,
       primarily to other public utilities and power marketers. Federal policy generally
       fosters competition in the wholesale market by creating a generation market and
       mandates that all generators have equal access to transmission services. As a result,
       more generators participate in this market. The principal factors in competing for
       wholesale sales are price (including fuel costs), reliability of service, and
       availability of capacity and power.

       Technology advancements, increased demand for clean energy, changing consumer
       behaviors, low-priced and abundant natural gas, and regulatory and public policy
       reforms are among the catalysts for transformation within the industry that impact
       competition for AEP's vertically integrated public utility subsidiaries. AEP's
       vertically integrated public utility subsidiaries also compete with self-generation
       and with distributors of other energy sources, such as natural gas, fuel oil,
       renewables and coal, within their service areas. The primary factors in such
       competition are price, reliability of service and the capability of customers to utilize
       alternative sources of energy other than electric power. With respect to competing
       generators and self-generation, the public utility subsidiaries of AEP believe that
       they currently maintain a competitive position.

       Changes in regulatory policies and advances in newer technologies for batteries or
       energy storage, fuel cells, microturbines, wind turbines and photovoltaic solar cells
       are reducing costs of new technology to levels that are making them competitive


                                                - 24 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 25 of 59 PAGEID #: 25




     with some central station electricity production. The costs of photovoltaic solar
     cells in particular have continued to become increasingly competitive. The ability
     to maintain relatively low cost, efficient and reliable operations and to provide cost-
     effective programs and services to customers are significant determinants of AEP's
     competitiveness.

     While the adoption rate of distributed generation in AEP's service areas has not
     reached the levels seen in other parts of the country, AEP's vertically integrated
     utility companies are focused on providing customers with more choices by
     working with regulators and policymakers to expand, and potentially accelerate,
     renewable energy offerings. Such additional customer choices consider not only
     long-term cost, but are also focused on expanding resource diversity. This includes
     proposed new revenue structures that enable deployment of advanced technologies
     and resources. In 2015, AEP formed an Enterprise Technology Council to develop
     and deploy new programs and services designed to receive regulatory support. The
     vertically integrated public utility subsidiaries of AEP believe that the reliability of
     their service, the limited ability of customers to substitute other economical sources
     for electric power and their ability to cost-effectively deploy advanced
     technologies, such as solar, on a large scale place them in a favorable competitive
     position.

     In the event that alternative generation resources are mandated, subsidized or
     encouraged through legislation or regulation or otherwise are economically
     competitive and added to the available generation supply, such resources could
     displace a higher marginal cost fossil plant, which could reduce the price at which
     market participants sell their electricity. These events could cause AEP to retire
     generating capacity prior to the end of its estimated useful life. AEP typically
     recovers undepreciated plant balances and associated operating costs, each
     including a return, from customers through regulated rates in regulated
     jurisdictions. Failure to recover these costs could reduce future net income and
     cash flows and possibly harm financial condition.

     Recent changes in the global economy have led to increased competition for many
     industrial customers in the United States, including those served by the AEP
     System. Industrial customers that are downsizing or reorganizing often close a
     facility based upon its costs, which may include, among other things, the cost of
     electric power. The vertically integrated public utility subsidiaries of AEP work
     with such customers to meet their business needs. For example, various off-peak or
     interruptible supply options may be provided pursuant to tariffs filed with, and
     approved by, the various state commissions. The vertically integrated public utility
     subsidiaries of AEP also work with customers that seek to source more of their
     electric power from renewable resources. Depending on the jurisdiction, customers
     may have access to green power tariffs. In other instances, AEP purchases
     renewable power that is available to all customers in a specific jurisdiction




                                              - 25 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 26 of 59 PAGEID #: 26




       53.    On April 28, 2017, American Electric filed its Quarterly Report on Form 10-Q for

the first quarter period ended March 31, 2017 (the "Q1 2017 Form 10-Q") with the SEC. The Q1

2017 Form 10-Q talked about American Electric's compliance with climate regulations and

requirements and that the Company may need to close some facilities due to these regulations. In

particular, the Q1 2017 Form 10-Q stated:

       Climate Change, CO2 Regulation and Energy Policy

       The majority of the states where AEP has generating facilities passed legislation
       establishing renewable energy, alternative energy and/or energy efficiency
       requirements that can assist in reducing carbon emissions. Management is taking
       steps to comply with these requirements, including increasing wind and solar
       installations and power purchases and broadening the AEP System's portfolio of
       energy efficiency programs.

                                         *      *       *
       Federal and state legislation or regulations that mandate limits on the emission of
       CO2 could result in significant increases in capital expenditures and operating
       costs, which in turn, could lead to increased liquidity needs and higher financing
       costs. Excessive costs to comply with future legislation or regulations might force
       AEP to close some coal-fired facilities and could lead to possible impairment of
       assets.

                                         *      *       *
       In September 2016, due to AEP's ongoing evaluation of strategic alternatives for
       its merchant generation assets, declining forecasts of future energy and capacity
       prices, and a decreasing likelihood of cost recovery through regulatory proceedings
       or legislation in the state of Ohio providing for the recovery of AEP's existing Ohio
       merchant generation assets, AEP performed an impairment analysis at the unit level
       on the remaining merchant generation assets in accordance with accounting
       guidance for impairments of long-lived assets.

       54.    On May 25, 2017, American Electric released its 2017 Corporate Accountability

Report (the "2017 CAR"). The members of the Board's Governance Committee specifically

reviewed and approved the 2017 CAR, including materials concerning political contributions. The

2017 CAR contained a message from defendant Akins claiming, "We are transforming our

business to create sustainable economic, social and environmental value for all of our



                                              - 26 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 27 of 59 PAGEID #: 27




stakeholders." The 2017 CAR claimed that in 2015, the Company had "[r]eposition[ed] for

[s]uccess" by, among other things, updating the Company brand "to reflect our clean energy

transition[.]" In a section titled "Carbon and Climate," the 2017 CAR stated:

       AEP's carbon footprint has been dramatically reduced in recent years. In 2017, we
       estimate that our carbon emissions will be 56 percent below 2000 levels. In addition
       to new renewable sources, the sale of merchant generation, previous coal unit
       retirements and economic factors such as lower natural gas prices, all contributed
       to this decline.

       Carbon and climate change continue to take center stage in discussions with many
       of our stakeholders. Investors and environmental groups ask us about how we will
       continue to transition to a less-carbon-intensive energy future, and customers want
       more access to renewable resources to meet their own clean energy objectives.

       Our path forward is clear. We do not foresee adding new coal. However, our
       remaining fossil and nuclear units provide critical 24/7 power to the grid and a
       resilient source of power for all customers. We need these resources to ensure a
       continued balanced portfolio of resources.

       Regardless of the political environment and the fate of the Clean Power Plan or
       other changes that may be in the works, AEP remains committed to a clean energy
       future because that is what our customers and stakeholders expect. We have always
       maintained that any approach to climate change should be economy-wide and
       addressed through legislative policy. That said, the U.S. Supreme Court has ruled
       that the U.S. Environmental Protection Agency can regulate carbon, so we are
       preparing for that prospect. Our planning criteria includes a proxy cost of carbon
       when developing all of our resource plans to prepare for that eventuality.

       We will continue to engage with all of our stakeholders on carbon and climate
       change and to be transparent about our plans.

       55.     Concerning "regulatory and Public Policy" matters, the 2017 CAR stated:

       The electric utility industry is one of the most highly regulated sectors of the U.S.
       economy. As our industry undergoes an unprecedented transformation, we are
       working with our regulators and policymakers at the federal, state and local levels
       to ensure the appropriate regulatory and legislative reforms are in place to balance
       the cost of keeping the lights on and the need to modernize the grid with our
       customers' ability to pay.

       Our generation, transmission and distribution system investments directly affect
       our customers and shareholders. These long-lived investments must coexist with
       prevailing policy considerations such as environmental rules, energy efficiency,
       affordability and reliability. As we transition to a clean energy future, we are


                                              - 27 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 28 of 59 PAGEID #: 28




       reshaping our asset base in a reliable and affordable manner for our customers,
       while managing the financial risk for our shareholders and recognizing that the
       transition will take some time to fully execute.

       56.    Concerning "Lobbying and Political Contributions," the 2017 CAR claimed that

the Company discloses its lobby activities and political contributions. It also stated that the

Company reviewed its political contributions annually with the Board members on the Corporate

Governance committee. In particular, the 2017 CAR stated:

       The electric utility industry is undergoing a fundamental transformation driven by
       a number of factors, including new regulations and public policies. For the benefit
       of all stakeholders, we actively participate in the political process and in lobbying
       activities at the national, state and local levels.

       The investments needed to modernize the power grid are in the billions of dollars,
       and the stakes have never been higher. To understand the policies and regulations
       that could affect our business, we participate in a number of organizations, lobby
       on our customers' behalf and contribute to political candidates.

       Each year, AEP publicly discloses lobbying activities and political contributions.
       We also annually report on the portions of membership dues from organizations
       such as the Business Roundtable (BRT) and Edison Electric Institute (EEI) that go
       toward lobbying. We post our lobbying policy online and we have a process in
       place to review political contributions annually with AEP's Board of Director's
       Committee on Directors and Corporate Governance.

       57.    On July 27, 2017, American Electric filed its Quarterly Report on Form 10-Q for

the second quarter ended June 30, 2017 (the "Q2 2017 Form 10-Q") with the SEC. Concerning

the Company's Ohio operations and its regulatory and legislative outlook and efforts, the Q2 2017

Form 10-Q stated:

       In September 2016, due to AEP's ongoing evaluation of strategic alternatives for
       its merchant generation assets, declining forecasts of future energy and capacity
       prices, and a decreasing likelihood of cost recovery through regulatory proceedings
       or legislation in the state of Ohio providing for the recovery of AEP's existing Ohio
       merchant generation assets, AEP performed an impairment analysis at the unit level
       on the remaining merchant generation assets in accordance with accounting
       guidance for impairments of long-lived assets.




                                              - 28 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 29 of 59 PAGEID #: 29




          58.       On October 27, 2017, American Electric filed its Quarterly Report on Form 10-Q

for the third quarter ended September 30, 2017 (the "Q3 2017 Form 10-Q") with the SEC. In the

section titled "Climate Change, CO2 Regulation and Energy Policy," the Q3 2017 Form 10-Q

stated:

          The majority of the states where AEP has generating facilities passed legislation
          establishing renewable energy, alternative energy and/or energy efficiency
          requirements that can assist in reducing carbon emissions. Management is taking
          steps to comply with these requirements, including increasing wind and solar
          installations and power purchases and broadening the AEP System's portfolio of
          energy efficiency programs.

                                            *      *       *
          The Federal EPA has re-examined its legal interpretation of the "best system of
          emission reduction" and found that based on the statutory text, legislative history,
          use of similar terms elsewhere in the CAA and its own historic implementation of
          Section 111 that a narrower interpretation of the term limits it to those designs,
          processes, control technologies and other systems that can be applied directly to or
          at the source. Since the primary systems relied on in the CPP are not consistent with
          that interpretation, the Federal EPA proposes that the rule be withdrawn.
          Management does not expect a change in AEP's overall strategy as a result of the
          proposed repeal.

          Federal and state legislation or regulations that mandate limits on the emission of
          CO could result in significant increases in capital expenditures and operating costs,
                2

          which in turn, could lead to increased liquidity needs and higher financing
          costs. Excessive costs to comply with future legislation or regulations might force
          AEP to close some coal-fired facilities and could lead to possible impairment of
          assets.

          59.       Regarding the Company's Ohio operations, the Q3 2017 Form 10-Q stated:

          In September 2016, due to AEP's ongoing evaluation of strategic alternatives for its
          merchant generation assets, declining forecasts of future energy and capacity
          prices, and a decreasing likelihood of cost recovery through regulatory proceedings
          or legislation in the state of Ohio providing for the recovery of AEP's existing Ohio
          merchant generation assets, AEP performed an impairment analysis at the unit level
          on the remaining merchant generation assets in accordance with accounting
          guidance for impairments of long-lived assets. Based on the impairment analysis
          performed in the third quarter of 2016, AEP recorded a pretax impairment of $2.3




                                                 - 29 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 30 of 59 PAGEID #: 30




          billion in Asset Impairments and Other Related Charges on the statement of
          operations.

          60.    On February 6, 2018, American Electric issued a press release titled "AEP's Clean

Energy Strategy Will Achieve Significant Future Carbon Dioxide Reductions." The press release

touted the Company's clean energy plans. It also directly quoted defendant Akins stating:

          "AEP is focused on modernizing the power grid, expanding renewable energy
          resources and delivering cost-effective, reliable energy to our customers," said
          Nicholas K. Akins, AEP chairman, president and chief executive officer. "Our
          customers want us to partner with them to provide cleaner energy and new
          technologies, while continuing to provide reliable, affordable energy. Our investors
          want us to protect their investment in our company, deliver attractive returns and
          manage climate-related risk. This long-term strategy allows us to do both."

          61.    On February 23, 2018, American Electric filed its Annual Report on Form 10-K for

the year ended December 31, 2017 (the "2017 Form 10-K") with the SEC. Defendants Akins,

Tierney, Buonaiuto, Anderson, Beasley, Crosby, Goodspeed, Hoaglin, Lin, Notebaert, Nowell,

Rasmussen, Richard, and Tucker signed the 2017 Form 10-K.             In the 2017 Form 10-K, these

defendants claimed that the Board was reviewing the risks posed by new environmental rules and

regulations and involved in learning about new regulations. In particular, the 2017 Form 10-K

stated:

          Corporate Governance

          In response to environmental issues and in connection with its assessment of AEP's
          strategic plan, the Board of Directors continually reviews the risks posed by new
          environmental rules and requirements that could accelerate the retirement of coal-
          fired generation assets. The Board of Directors is informed of any new
          environmental regulations and proposed regulation or legislation that would affect
          the company. The Board's Committee on Directors and Corporate Governance
          oversees the company's annual Corporate Accountability Report, which includes
          information about the company's environmental, financial and social performance.
          In addition, as a result of ongoing corporate governance outreach efforts with
          shareholders, AEP set new carbon dioxide emission reduction goals that were
          published in a new report in February 2018, "American Electric Power: Strategic
          Vision for a Clean Energy Future."




                                                 - 30 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 31 of 59 PAGEID #: 31




       62.     In the section titled "Competition" the 2017 Form 10-K explained the Company

faces threats from clean energy and regulatory policies. In particular, the 2017 Form 10-K stated:

       COMPETITION

       The AEP Generation & Marketing segment subsidiaries face competition for the
       sale of available power, capacity and ancillary services. The principal factors of
       impact are electricity and fuel prices, new market entrants, construction or
       retirement of generating assets by others and technological advances in power
       generation. Because most of AGR's remaining generation is coal-fired, lower
       relative natural gas prices will favor competitors that have a higher concentration
       of natural gas fueled generation. Other factors impacting competitiveness include
       environmental regulation, transmission congestion or transportation constraints at
       or near generation facilities, inoperability or inefficiencies, outages and
       deactivations and retirements at generation facilities.

       Technology advancements, increased demand for clean energy, changing consumer
       behaviors, low-priced and abundant natural gas, and regulatory and public policy
       reforms are among the catalysts for transformation within the industry that impact
       competition for AEP's Generation & Marketing segment. AGR also competes with
       self-generation and with distributors of other energy sources, such as natural gas,
       fuel oil, renewables and coal, within their service areas. The primary factors in
       such competition are price, unit availability and the capability of customers to
       utilize sources of energy other than electric power.

       Changes in regulatory policies and advances in newer technologies for batteries or
       energy storage, fuel cells, microturbines, wind turbines and photovoltaic solar cells
       are reducing costs of new technology to levels that are making them competitive
       with some central station electricity production. The ability to maintain relatively
       low cost, efficient and reliable operations and to provide cost-effective programs
       and services to customers are significant determinants of AGR's competitiveness.
       The costs of photovoltaic solar cells in particular have continued to become
       increasingly competitive.

       In the event that alternative generation resources are mandated, subsidized or
       encouraged through climate legislation or regulation or otherwise are economically
       competitive and added to the available generation supply, such resources could
       displace a higher marginal cost fossil plant, which could reduce the price at which
       market participants sell their electricity. These events could cause AGR to retire
       generating capacity prior to the end of its estimated useful life.

       This segment's retail operations provide competitive electricity and natural gas in
       deregulated retail energy markets in six states and Washington, D.C. Each such
       retail choice jurisdiction establishes its own laws and regulations governing its
       competitive market, and public utility commission communications and utility
       default service pricing can affect customer participation in retail competition.


                                              - 31 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 32 of 59 PAGEID #: 32




       Sustained low natural gas and power prices, low market volatility and maturing
       competitive environments can adversely affect this business.

       This segment also engages in procuring and selling output from renewable
       generation sources under long-term contracts to creditworthy counterparties. New
       sources are not acquired without first securing a long-term placement of such
       power. Existing sources do not face competitive exposure. Competitive
       unaffiliated suppliers of renewable or other generation could limit opportunities for
       future transactions for new sources and related output contracts.

       63.     On April 26, 2018, American Electric filed its Quarterly Report on Form 10-Q for

the first quarter ended March 31, 2018 (the "Q1 2018 Form 10-Q") with the SEC. Like the

previous Forms 10-Q, the Q1 2018 Form 10-Q discussed the Company's regulatory and legislative

outlook in a section titled "Climate Change, CO2 Regulation and Energy Policy."

       64.     The Q1 2018 Form 10-Q stated the following, in pertinent part, regarding the

Company's regulatory and legislative outlook and efforts:

       The majority of the states where AEP has generating facilities passed legislation
       establishing renewable energy, alternative energy and/or energy efficiency
       requirements that can assist in reducing carbon emissions. Management is taking
       steps to comply with these requirements, including increasing wind and solar
       installations and power purchases and broadening the AEP System's portfolio of
       energy efficiency programs.

                                         *      *       *
       Federal and state legislation or regulations that mandate limits on the emission of
       CO2 could result in significant increases in capital expenditures and operating
       costs, which in turn, could lead to increased liquidity needs and higher financing
       costs. Excessive costs to comply with future legislation or regulations might force
       AEP to close some coal-fired facilities and could lead to possible impairment of
       assets.

       65.     On May 3, 2018, American Electric released its 2018 Corporate Accountability

Report (the "2018 CAR"). The 2018 CAR contained a message from defendant Akins stating that

the Company was transitioning to a "cleaner energy future". In particular, he stated

       At American Electric Power, we believe a sustainable future begins with the social
       and economic benefits of delivering universal access to safe, reliable and cost
       effective electricity every day. We are proud to have been entrusted with that
       responsibility and we work every day to deserve that trust. As we transition to a


                                              - 32 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 33 of 59 PAGEID #: 33




       cleaner energy future, we remain grounded in our commitment to working with our
       customers and communities to build a brighter, sustainable future together.

       We're committed to creating the energy infrastructure and providing services
       needed to support vibrant communities. Beyond the sale and delivery of electrons,
       we are investing in education, helping people find programs and services to ensure
       a better life, collaborating with local and regional organizations to further support
       economic and business growth, increasing mobility in underserved neighborhoods,
       and supporting a host of cultural and community initiatives that are important to
       our customers. Our investments to create a modern, bi-directional, interconnected
       grid will build value for our communities in ways that we have yet to fully imagine.

       We envision a future where smart systems allow us to power society in more
       efficient, effective ways and in ways customers expect. And that future is a lot
       closer than we think.

       With electrification comes a responsibility to ensure the security, reliability and
       resilience of the grid. We are investing billions to replace aging infrastructure,
       making the system stronger so that when outages occur, we can restore service more
       quickly. We are also diversifying resources, enabling innovation, advancing
       technologies to plug into the grid, preparing for a digital future, planning
       strategically for our future workforce and reducing our environmental footprint
       along the way. In today's era of continuous disruption and change, energy is the
       common thread that bridges the past with the future.

       66.     The 2018 CAR also claimed that the Company was "continu[ing] to advance new

and innovative energy solutions, working with our customers, regulators and legislators to make

the changes to support a modern and resilient grid."

       67.     The 2018 CAR also contained a section supposedly describing the Company

"[w]orking with [o]ur [r]egulators" that failed to discuss American Electric's illegal lobbying

campaign. In particular, the 2018 CAR stated:

       Working with Our Regulators

       2017 saw one of the busiest regulatory calendars in the history of the company. We
       had rate cases in various stages across five states, and made numerous filings at the
       Federal Energy Regulatory Commission (FERC), as did our stakeholders. The
       largest was the $4.5 billion Wind Catcher Energy Connection project, which
       required filings across four states and at FERC. And, there were numerous filings
       to support the expansion of renewable energy, energy efficiency, economic
       development and grid modernization.



                                              - 33 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 34 of 59 PAGEID #: 34




     Our regulatory case load reflects AEP's commitment to pursuing solutions that
     enhance the customer experience and embrace technologies that will improve our
     overall use of energy. To do so, we must remain financially strong to make the
     needed investments and to remain attractive to investors. Second, our caseload
     clearly reflects AEP's commitment to pursuing solutions that enhance the customer
     experience and embrace technologies that will improve our overall use of energy.
     In addition, we should expect to see more capital deployed for projects such as
     Wind Catcher and other grid optimization technologies that actually lower
     customer bills for our product.

     68.    In the "Regulatory and Public Policy " section, the 2018 CAR stated:

     The electric utility industry is one of the most highly regulated sectors of the U.S.
     economy. The industry is undergoing a major transformation to modernize the grid,
     making it more reliable, resilient and customer friendly. Through this evolution, we
     continue to work with our customers, regulators and policymakers at the federal,
     state and local levels.

     In 11 states, AEP operates within a variety of jurisdictional regulatory frameworks.
     Those frameworks primarily are governed by state legislatures that direct state
     regulatory commissions to achieve overarching policy goals. These regulatory and
     legislative environments, in conjunction with federal regulation and legislation,
     define the parameters of AEP's business and planning models.

     Our focus always is on a safe and reliable grid that is resilient and adaptive. Our
     generation, transmission and distribution system investments directly affect our
     customers and shareholders. These investments must coexist with regulation and
     policy considerations such as environmental rules and affordability. As we
     transition to a clean energy future, we are reshaping our asset base in a reliable and
     affordable manner for our customers while managing the financial risk for our
     shareholders. The changes we are making must be compatible with the regulatory
     frameworks in which we exist on the wires (transmission and distribution) side of
     the business.

     However, regulatory frameworks must be responsive to today's technology and
     customer preference environment. AEP is at the forefront of evaluating and
     deploying technologies to improve the customer experience. Regulations must be
     progressive enough to allow the utility to provide these solutions for customers.
     The customer must be the center of our focus and analysis and regulatory policy
     decision-making.

                                       *       *       *
     Public Policy and Issue Management

     Similar to other companies, AEP has a public policy strategy that seeks to influence
     decisions being made at Congress, FERC, state legislatures and regulatory



                                             - 34 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 35 of 59 PAGEID #: 35




     commissions. We do this to mitigate our risk exposure and to help us achieve our
     business objectives.

     In 2017, AEP formed the Policy Advisory Team (PAT) to better manage public
     policy issues. This team is composed of senior executives across AEP, including
     some of those who represent the company in Washington, D.C., and the state
     capitals in our service territory.

     The PAT considers policy options on issues of relevance to the company. The
     multi-departmental, cross-function structure of the PAT supports internal policy
     analysis and debate. The approach helps ensure that AEP is speaking with one voice
     on important public policy considerations and that all employees, and ultimately
     external stakeholders, are clear on our policy positions and objectives. The goal of
     the PAT is to ensure a smoother, more consistent policy strategy across the
     company.

     In strategic discussions about how we can best align ourselves to maximize the
     customer benefits of new technologies, we talk about "future-proofing" our
     company. The pace and scope of change underway in the utility sector is
     indisputable. In order to adapt and bring the most value to customers, utilities
     require a regulatory and legislative framework that allows them the flexibility to
     incorporate new technologies, including those we've not even envisioned yet. We
     need a regulatory paradigm that fosters rapid deployment of creative energy
     solutions.

     Currently, there are two models at play in this country – one in which the utility is
     transformed into a platform provider at the distribution level, effectively turning
     over the customer relationship to the energy market, rather than with the utility.
     This model is playing out in New York with its Reforming the Energy Vision
     (REV). The second model, which we believe is the better approach, is the utility as
     a platform that works in concert with the customer relationship and technology
     providers (e.g., charging stations). This important to ensure universal access for all
     customers to clean energy resources and new technologies and to provide the scope
     and scale that technology providers need – that a utility can offer – to accelerate
     environmental, operational and efficiency benefits from new technologies.

     One example of the need for change is unfolding in Texas. In 2016, AEP Texas
     sought approval to install lithium-ion batteries on its distribution system in a rural
     area that experiences more outages, for longer periods of time, compared with the
     rest of the service territory. Battery installation would be a more cost-effective
     solution than traditional transmission and distribution upgrades.

     In January 2018, Texas regulators rejected our request. However, they
     acknowledged that the docket raised important issues about the use of technology
     to cost-effectively address reliability. They agreed to open a separate rulemaking
     to develop a framework that takes these options into account. We support the
     commission's opening a rulemaking because it paves the way for the type of rule


                                             - 35 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 36 of 59 PAGEID #: 36




       changes we believe are needed to cost-effectively and efficiently use non-
       traditional technologies to solve reliability issues. But we also have to ask
       ourselves: "What about the customer? Do they have to wait longer for a solution?
       What do they do in the meantime?" We must center our decisions and timing on a
       framework that works for all customers.

       Some commissions are becoming more curious. In 2017, the Public Utilities
       Commission of Ohio (PUCO) launched an initiative called PowerForward to study
       grid modernization in the state. The PUCO is focusing on new technologies and
       regulatory innovation that could benefit customers in the future while modernizing
       the grid. Through this process, the PUCO has acknowledged customers' desire for
       more technology and innovation in the electric sector, along with the need for a
       modern regulatory road map to make it happen. This is the type of structured
       stakeholder conversation that is needed to enable the paradigm shift to occur.

       69.       On July 26, 2018, American Electric filed its Quarterly Report on Form 10-Q for

the second quarter ended June 30, 2018 (the "Q2 2018 Form 10-Q") with the SEC. The Q2 2018

Form 10-Q discussed the Company's clean energy and regulatory efforts. In particular, the Q2

2018 Form 10-Q stated:

       AEP has taken action to reduce and offset CO emissions from its generating fleet
                                                       2

       and expects CO emissions from its operations to continue to decline due to the
                         2

       retirement of some of its coal-fired generation units, and actions taken to diversify
       the generation fleet and increase energy efficiency where there is regulatory support
       for such activities. The majority of the states where AEP has generating facilities
       passed legislation establishing renewable energy, alternative energy and/or energy
       efficiency requirements that can assist in reducing carbon emissions. Management
       is taking steps to comply with these requirements, including increasing wind and
       solar installations, power purchases and broadening AEP System's portfolio of
       energy efficiency programs.

       In February 2018, AEP announced new intermediate and long-term CO emission2

       reduction goals, based on the output of the company's integrated resource plans,
       which take into account economics, customer demand, grid reliability and
       resiliency, regulations and the company's current business strategy. The
       intermediate goal is a 60% reduction from 2000 CO emission levels from AEP
                                                              2

       generating facilities by 2030; the long-term goal is an 80% reduction of
       CO emissions from AEP generating facilities from 2000 levels by 2050. AEP's
             2

       total projected CO emissions in 2018 are approximately 90 million metric tons, a
                             2

       46% reduction from AEP's 2000 CO emissions of approximately 167 million
                                               2

       metric tons.

       Federal and state legislation or regulations that mandate limits on the emission of
       CO could result in significant increases in capital expenditures and operating costs,
             2




                                              - 36 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 37 of 59 PAGEID #: 37




       which in turn, could lead to increased liquidity needs and higher financing
       costs. Excessive costs to comply with future legislation or regulations might force
       AEP to close some coal-fired facilities, which could possibly lead to impairment of
       assets.

       70.       On October 25, 2018, American Electric filed its Quarterly Report on Form 10-Q

for the third quarter ended September 30, 2018 (the "Q3 2018 Form 10-Q"). The Q3 2018 Form

10-Q provided similar updates regarding the Company's clean energy and regulatory efforts. In

particular, the Q3 2018 Form 10-Q stated:

       AEP has taken action to reduce and offset CO2 emissions from its generating fleet
       and expects CO2 emissions from its operations to continue to decline due to the
       retirement of some of its coal-fired generation units, and actions taken to diversify
       the generation fleet and increase energy efficiency where there is regulatory support
       for such activities. The majority of the states where AEP has generating facilities
       passed legislation establishing renewable energy, alternative energy and/or energy
       efficiency requirements that can assist in reducing carbon emissions. Management
       is taking steps to comply with these requirements, including increasing wind and
       solar installations, power purchases and broadening AEP System's portfolio of
       energy efficiency programs.

       In February 2018, AEP announced new intermediate and long-term CO emission2

       reduction goals, based on the output of the company's integrated resource plans,
       which take into account economics, customer demand, grid reliability and
       resiliency, regulations and the company's current business strategy. The
       intermediate goal is a 60% reduction from 2000 CO emission levels from AEP
                                                              2

       generating facilities by 2030; the long-term goal is an 80% reduction of
       CO emissions from AEP generating facilities from 2000 levels by 2050. AEP's
             2

       total projected CO emissions in 2018 are approximately 90 million metric tons, a
                           2

       46% reduction from AEP's 2000 CO emissions of approximately 167 million
                                               2

       metric tons.

       Federal and state legislation or regulations that mandate limits on the emission of
       CO could result in significant increases in capital expenditures and operating costs,
             2

       which in turn, could lead to increased liquidity needs and higher financing
       costs. Excessive costs to comply with future legislation or regulations might force
       AEP to close some coal-fired facilities, which could possibly lead to impairment of
       assets.

       71.       On December 5, 2018, the Company issued a press release titled "AEP Announces

Executive Leadership Changes." These "changes" were simply executives at American Electric

rotating to different executive vice president positions. However, defendant Akins used the press


                                              - 37 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 38 of 59 PAGEID #: 38




release to continue defendants' claim that the Company had a "long-term strategy of investment in

smart, cleaner energy infrastructure and innovative technological solutions for the benefit of our

customers."

       72.     On February 21, 2019, American Electric filed its Annual Report on Form 10-K for

the year ended December 31, 2018 (the "2018 Form 10-K") with the SEC. Defendants Akins,

Tierney, Buonaiuto, Anderson, Beasley, Crosby, Goodspeed, Hoaglin, Lin, Notebaert, Nowell,

Rasmussen, Richard, and Tucker signed the 2018 Form 10-K. The 2018 Form 10-K stated that

the Board is informed of any legislation that would significantly affect the Company. It also stated

that the Governance Committee oversees the annual corporate accountability report. In particular,

the 2018 Form 10-K stated:

       Corporate Governance

       In response to environmental issues and in connection with its assessment of AEP's
       strategic plan, the Board of Directors continually reviews the risks posed by new
       environmental rules and requirements that could accelerate the retirement of coal-
       fired generation assets. The Board of Directors is informed of any new
       environmental regulations and proposed regulation or legislation that would
       significantly affect the company. The Board's Committee on Directors and
       Corporate Governance oversees the company's annual Corporate Accountability
       Report, which includes information about the company's environmental, social,
       governance and financial performance. In addition, as a result of ongoing corporate
       governance outreach efforts with shareholders, AEP set new CO emission      2

       reduction goals that were published in a new report in February 2018, "American
       Electric Power: Strategic Vision for a Clean Energy Future."

       73.     The 2018 Form 10-K also contained a section on "Regulation" affecting the

Company. There, it discussed that the Company was engaging state commissioners and legislators

concerning ratemaking options. In the state-by-state breakdown contained in this section, any

discussion of Ohio is noticeably absent. In particular, the 2018 Form 10-K stated:

       Public utilities have traditionally financed capital investments until the new asset is
       placed in service. Provided the asset was found to be a prudent investment, it was
       then added to rate base and entitled to a return through rate recovery. Given long
       lead times in construction, the high costs of plant and equipment and volatile capital


                                               - 38 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 39 of 59 PAGEID #: 39




       markets, management actively pursues strategies to accelerate rate recognition of
       investments and cash flow. AEP representatives continue to engage state
       commissioners and legislators on alternative ratemaking options to reduce
       regulatory lag and enhance certainty in the process. These options include pre-
       approvals, a return on construction work in progress, rider/trackers, formula rates
       and the inclusion of future test-year projections into rates.

       74.     The 2018 Form 10-K also contained a discussion about the competition the

Company faced, including competition subsidized or encouraged through regulation, which would

harm the Company's fossil fuel-using energy plants. In particular, the 2018 Form 10-K stated:

       In the event that alternative generation resources are mandated, subsidized or
       encouraged through climate legislation or regulation or otherwise are economically
       competitive and added to the available generation supply, such resources could
       displace a higher marginal cost fossil plant, which could reduce the price at which
       market participants sell their electricity. These events could cause AGR to retire
       generating capacity prior to the end of its estimated useful life.

       75.     On April 23, 2019, the Company issued a press release titled "AEP Investing to

Deliver Smarter, Cleaner Energy to Customers, Shareholders Learn at Annual Meeting." The press

release touted the American Electric's performance and focused on its investments in renewable

energy. In particular, the press release quoted defendant Akins as stating:

       "AEP continually delivers strong earnings and dividend growth driven by our
       investments in a smarter, cleaner energy system," Akins said. "Beyond our capital
       investments, our employees and their commitment to the customers and
       communities we serve drives the success of our company. Our talented workforce
       is focused on providing reliable, affordable and cleaner energy and new
       technologies to meet our customers' needs and expectations," Akins said.

       76.     On April 26, 2019, the Company filed its Quarterly Report on Form 10-Q for the

first quarter ended March 31, 2019 (the "Q1 2019 Form 10-Q") with the SEC. In the "Regulatory

Matters" section of the Q1 2019 Form 10-Q, defendants specifically discussed HB 6. In particular,

the Q1 2019 Form 10-Q stated:

       The Ohio House of Representatives introduced a clean energy bill in April 2019,
       which would offer incentives for power-generating facilities with zero- or reduced
       carbon emissions. The Ohio bill also proposes to eliminate the current energy
       efficiency and renewable mandates for Ohio electric utilities in order to pay for the


                                              - 39 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 40 of 59 PAGEID #: 40




       zero/reduced emission credits. Management is analyzing the impact of this new
       legislation but it could be significantly amended before passage and cannot, at this
       time, estimate the impact results on operations, cash flows or financial condition

       77.      On May 9, 2019, American Electric issued a press release titled "AEP Releases

2019 Corporate Accountability Report." The press release focused on the Company's "sustainable

development strategy." In particular, the press release stated:

       The report's theme, "Innovating for a Boundless Energy Future," mirrors AEP's
       efforts to embrace technology and digitization to deliver clean, reliable energy to
       its customers and value to its shareholders, while also being a positive force in the
       communities it serves.

       The report's theme, "Innovating for a Boundless Energy Future," mirrors AEP's
       efforts to embrace technology and digitization to deliver clean, reliable energy to
       its customers and value to its shareholders, while also being a positive force in the
       communities it serves.

       "At AEP, we see a future full of opportunities for our customers, employees,
       investors, communities and our company. To create this future, we must be
       increasingly innovative to develop cutting-edge solutions to complex problems. We
       must be agile and adaptable to leverage rapid, sometimes unpredictable, changes in
       technology. And we must nurture a diverse and engaged workforce that is clearly
       focused on delivering 21st century customer service as we further electrify our
       economy," said Nicholas K. Akins, AEP chairman, president and chief executive
       in the report's introduction.

       Four key principles of the company's sustainable development strategy – being a
       catalyst for change; supporting environmental stewardship; supporting strong local
       communities; and building a brighter energy future together with its customers –
       guide AEP as the company creates benchmarks and goals.

       78.     Also, on May 9, 2019, American Electric issued its 2019 Corporate Accountability

Report (the "2019 CAR"). The 2019 addressed the Company's clean energy efforts, as well as its

outlook on the regulatory and legislative landscape. In particular the 2019 CAR stated:

       REGULATORY AND PUBLIC POLICY

       AEP is committed to enhancing regulatory models to give utilities the ability to
       explore new and evolving solutions that deliver the best value for our customers.

                                         *       *       *
       SUSTAINABILITY GOVERNANCE


                                               - 40 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 41 of 59 PAGEID #: 41




     There is no one-size-fits-all approach to sustainability governance, but AEP
     believes it is fundamental to building and strengthening sustained business value.
     Good governance ensures transparency, fairness and accountability, and gives us a
     structured way to manage the challenges of a changing society.

                                      *       *       *
     SUSTAINABILITY GOVERNANCE

     There is heightened demand for transparency and expectation that business leaders
     adopt holistic, long-term approaches to managing environment, social and
     governance (ESG) performance. Companies are judged on performance and how
     well they link tangibles (such as financial capital and physical assets) with
     intangibles (such as reputation, brand, customer loyalty, risk management, trust and
     credibility) and show bottom-line benefits.

     There is no one-size-fits-all approach to sustainability governance, but AEP
     believes it is fundamental to building and strengthening sustained business value.
     Good governance ensures transparency, fairness and accountability, and gives us a
     structured way to manage the challenges of a changing society.

     Through AEP's Enterprise Sustainability Council (ESC) – with oversight from
     executive management and the Committee on Directors and Corporate Governance
     of the Board of Directors – we have clear guidance on our ESG responsibilities for
     sustainable business development. ESC members, who represent all aspects of
     AEP's business, serve as strategic ambassadors, providing guidance and support to
     ensure the success of AEP's sustainable development strategy. They do this by
     enabling cross-functional integration of sustainability across the enterprise.

     The ESC is also responsible for monitoring the progress of AEP's sustainability
     goals and the timely and accurate production of AEP's annual Corporate
     Accountability Report. In addition, the ESC helps increase internal and external
     stakeholder awareness of the relevance and value of sustainability to AEP's success.
     The ESC also provides a forum for sharing work, best practices and ideas, and
     identifying trends and emerging issues that could impact AEP financially or
     operationally.

     Executive sponsors of the ESC include the Chairman, President and CEO;
     Executive Vice President, General Counsel and Corporate Secretary; and Executive
     Vice President of External Affairs.

     In addition to the ESC, the Committee on Directors and Corporate Governance of
     the Board of Directors reviews the Corporate Accountability Report annually and
     actively monitors AEP's ESG performance. The Committee provides feedback and
     develops the Board Statement supporting AEP's commitment to sustainable
     business development and performance accountability. The combined governance
     from the Board of Directors and the ESC helps us ensure our disclosure undergoes
     a disciplined review and validation process.


                                            - 41 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 42 of 59 PAGEID #: 42




     While these issues are discussed by the Board of Directors throughout the year, we
     report to the Committee on our sustainability-related activities at least twice per
     year. In addition, the Lead Director of AEP's Board of Directors conducts annual
     outreach to engage with investors on important ESG and governance matters.

                                      *      *       *
     Lobbying and Political Contributions

     The electric utility industry is undergoing a fundamental transformation driven by
     a number of factors, including new public policies. For the benefit of all
     stakeholders, we actively participate in the political process and in lobbying
     activities at the national, state and local levels.

     The investments needed to modernize the power grid are in the billions of dollars,
     and the stakes have never been higher. To understand the policies and regulations
     that could affect our business, we participate in a number of organizations, lobby
     on our customers' behalf and contribute to political candidates, where allowed by
     law.

     Each year, AEP publicly discloses lobbying activities and political contributions.
     We also annually report on the portions of membership dues paid to organizations
     such as the U.S. Chamber of Commerce and Edison Electric Institute (EEI) that go
     toward lobbying. We post our lobbying policy online and we discuss political
     contributions annually with AEP's Board of Directors' Committee on Directors and
     Corporate Governance.

     We have been asked by stakeholders why we belong to some organizations whose
     positions may conflict with AEP's. In general, we believe it is better to be at the
     table and engaged in the discussion whether or not we are in total agreement. When
     we disagree, we voice our concerns and work to change the position. Sometimes
     we prevail, and sometimes we do not, but we strive to reach an appropriate position
     based on the facts available. In addition, many of our customers belong to these
     organizations, and this helps us better understand their concerns and needs.

     We believe in transparency and active participation in public debate. Our
     experience is that open, candid discussion and a good-faith attempt to reach
     common ground is the best way to do business.

     ETHICS AND COMPLIANCE

     At AEP, we are committed to health, safety, financial, operational and
     environmental compliance while holding ourselves to a high standard of ethical
     conduct – always doing what is right.

     AEP's Principles of Business Conduct places responsibility for acting legally and
     ethically with every individual – from the Board of Directors and management to
     employees on the front line. We want employees to speak up, ask questions and


                                           - 42 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 43 of 59 PAGEID #: 43




     report potential violations without fear of retaliation. Our culture supports the
     interests of both employees and AEP by maintaining a vigilant approach to
     practicing compliance and acting with integrity. We will continue to build a
     reputation of trust by holding people accountable and taking appropriate actions
     when necessary.

     In 2018, we updated the Principles of Business Conduct to reflect our cultural
     transformation and to provide clear direction on our expectations. For example, we
     enhanced the section on social media to remind employees that they represent the
     company, even when off the job. We also added a section on our supplier diversity
     initiatives and highlighted the importance of sustainability and protection of
     personally identifiable information (PII). We rolled out mandatory training on the
     updated Principles to all employees. The training consists of evaluating several
     distinct scenarios in some of our higher-risk areas such as conflicts of interest,
     appropriate use of company assets, fraud, management of PII, intellectual property
     and insider information and trading.

     The Committee on Directors and Corporate Governance of the Board oversees
     AEP's Corporate Compliance Program and receives regular reports from the Chief
     Compliance Officer.

     Our Ethics & Compliance team (including our Chief Compliance Officer) met with
     employees across AEP in 2018 to raise awareness of our programming and conduct
     comprehensive work group culture assessments.

     Starting in 2019, all employees will be required annually to complete a conflict of
     interest disclosure as part of their mandatory training. This new process of soliciting
     potential conflicts of interest will be centralized and documented electronically,
     allowing our Ethics & Compliance department to review and clear (or flag)
     conflicts as needed. Our intent is to share what we learn with employees and
     managers to continuously set clear expectations for ethical behavior.

     AEP also offers a confidential 24/7 hotline that allows employees to report concerns
     anonymously or to seek guidance on ethical, safety or compliance matters.
     Additionally, we created a quarterly "Ethics Hotspot" feature for managers and
     supervisors to use while engaging employees on these issues. These "Hotspots"
     demonstrate what is acceptable or unacceptable conduct and the associated
     consequences that come with it.

     Our Ethics & Compliance team, with input from Human Resources and Legal,
     identified areas where we could improve training. For example, we will begin
     rolling out a new Sexual Harassment Prevention Workshop for managers in 2019.
     We want everyone who works for us to know that abuse of any kind is not only
     offensive but a violation of company policy and won't be tolerated. We are
     committed to providing a work environment that is free from intimidation and
     harassment.




                                             - 43 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 44 of 59 PAGEID #: 44




       As our business makes the transition to a clean energy future, we want to be more
       closely connected with our customers and to be a good corporate citizen. It is
       important to us that our employees are engaged members of their communities
       because they carry AEP's reputation with them wherever they go. We strongly urge
       our employees to uphold our values beyond the workplace by always acting with
       integrity.

       79.     On July 25, 2019, American Electric filed its Quarterly Report on Form 10-Q for

the second quarter ended June 30, 2019 (the "Q2 2019 Form 10-Q") with the SEC. Regarding HB

6, the Q2 2019 Form 10-Q stated:

       In July 2019, clean energy legislation which offers incentives for power-generating
       facilities with zero- or reduced carbon emissions was signed into law by the Ohio
       Governor. The clean energy legislation phases out current energy efficiency and
       renewable mandates after 2020 and 2026, respectively. The bill also provides for
       the recovery of existing renewable energy contracts on a bypassable basis through
       2032 and includes a provision for recovery of certain legacy generation resources
       which will be allocated to all electric distribution utilities on a non-bypassable
       basis. Management is analyzing the impact of this legislation and at this time
       cannot estimate the impact on results of operations, cash flows or financial
       condition.

       80.     On September 10, 2019, American Electric issued a press release titled "AEP

Accelerates Carbon Dioxide Emissions Reduction Target." The press release focused on the

Company's efforts to reduce its carbon emissions. In particular, the press release stated:

       COLUMBUS, Ohio, Sept. 10, 2019 - American Electric Power (NYSE: AEP) is
       cutting carbon dioxide emissions faster than anticipated and has revised its 2030
       reduction target to 70 percent from 2000 levels. The company's previous target was
       a 60 percent reduction from 2000 levels by 2030.

       AEP also is confident that it will cut carbon dioxide emissions by more than 80
       percent from 2000 levels by 2050.

       "AEP's overall strategy is focused on modernizing the power grid, expanding
       renewable energy resources and delivering reliable energy to our customers. Our
       transition to a cleaner, more balanced resource mix helps mitigate risk for our
       customers and shareholders alike and will ensure a more resilient and reliable
       energy system into the future," said Nicholas K. Akins, AEP chairman, president
       and chief executive officer.

       "We've made significant progress in reducing carbon dioxide emissions from our
       power generation fleet and expect our emissions to continue to decline. Our


                                               - 44 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 45 of 59 PAGEID #: 45




       aspirational emissions goal is zero emissions by 2050. Technological advances,
       including energy storage, will determine how quickly we can achieve zero
       emissions while continuing to provide reliable, affordable power for customers,"
       Akins said.

       AEP will achieve future carbon dioxide emissions reductions through a variety of
       actions including investments in renewable generation, investments in transmission
       and distribution technologies to enhance efficiency, and expanded demand
       response and energy efficiency programs.

       AEP's resource plans include adding more than 8,600 megawatts (MW) of new
       wind and solar generation to serve the company's regulated utility customers by
       2030. The company currently is seeking regulatory approval to add 1,485
       megawatts of new wind generation to serve customers in Arkansas, Louisiana,
       Oklahoma and Texas.

       AEP also is investing in renewable energy in competitive markets. Between 2019
       and 2023, the company plans to invest approximately $2.2 billion in contracted
       renewables and renewables integrated with energy storage. AEP already added
       1,302 megawatts of contracted renewables to its portfolio this year.

       To enhance the efficiency and resiliency of the energy delivery system, AEP's long-
       term strategy includes plans to invest approximately $25 billion over the next 5
       years in its transmission and distribution systems.

       AEP has factored future carbon regulations into the company's evaluation of
       generation resource options for many years and will continue to do so. The
       company already has cut its carbon dioxide emissions by 59 percent since 2000.

       AEP's generation capacity has gone from 70 percent coal-fueled in 2005 to 45
       percent today. Its natural gas capacity increased from 19 percent in 2005 to 28
       percent today, and its renewable generation capacity has increased from 4 percent
       in 2005 to 17 percent today.

       81.    On September 16, 2019, American Electric issued an alert titled "Regulatory News:

What's Going on with PJM's BRA and House Bill 6?" It stated:

       What is Ohio's HB 6?

       When initially introduced, the purpose of the legislation was for all Ohio electricity
       customers to pay to keep open Lake County's Perry and Ottawa County's Davis-
       Besse nuclear plants, owned by FirstEnergy Solutions (FES), a subsidiary of
       FirstEnergy Corp. However, the goal of the legislation expanded to support
       additional renewable energy resources while eliminating certain utility energy
       efficiency activities and renewable portfolio compliance standards. The
       expansion to HB 6 came with the expectation that distribution charges would be



                                               - 45 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 46 of 59 PAGEID #: 46




     reduced by eliminating the energy efficiency rider charge while promoting clean
     air resources.

     On July 24, 2019, Ohio Governor Mike DeWine signed into law HB 6. This law
     creates the Nuclear Generation Fund and the Renewable Generation Fund, to be
     administered by the Ohio Air Quality Development Authority. These funds allow
     for a "qualifying nuclear resource" or a "qualifying renewable resource" to be
     eligible for participation in the programs for one or more program years, as
     determined by the Authority.

     What's included in HB 6?

     HB 6 essentially contains five main provisions.

     1. Establishes a Clean Air Fund to subsidize two nuclear power plants.
     2. Renewable Funding Opportunity, which supports pre-qualified solar projects
        certificated before June 2019.
     3. Ohio Valley Electric Corporation (OVEC) Statewide Recovery Charge,
        subsidizing two coal-fired power plants.
     4. Reduced Renewable Portfolio Standards (RPS) required by electricity
        suppliers.
     5. Energy efficiency programs offered by utilities end December 2020.

     What are the details of each provision in HB 6?

                                       *      *        *
     Renewable Funding Opportunity

     HB 6 supports eligible solar facilities over 50MW that already have siting
     certification as of June 2019. AEP Ohio has two eligible solar renewable facilities
     located in Highland County. These are the Willowbrook project (100MW) and the
     Hecate project (300MW).

     Through the renewable funding opportunity, a $9 per MWh credit is paid to project
     owners of eligible solar facilities for a total of $20 million annually, which covers
     about 1,000MW of solar. This credit is assessed from the $20 million renewable
     portion of the Clean Air Fund as described above.

     OVEC Statewide Recovery

     The Ohio Valley Electric Corporation (OVEC) and the Indiana-Kentucky Electric
     Corporation (IKEC) are generating stations originally built in the 1950s and
     provided electric power for the U.S. Department of Energy's uranium enrichment
     facilities then near Portsmouth, Ohio. Today, OVEC and IKEC own two coal power
     plants; Kyger Creek Generating Station (1.1GW) in Cheshire, Ohio and Clifty
     Creek Generating Station (1.3GW) in Madison, Indiana. Under HB 6, OVEC and
     IKEC will receive subsidies to support their coal-fired power plants.


                                            - 46 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 47 of 59 PAGEID #: 47




       Effective January 1, 2020, distribution customers throughout Ohio will incur a non-
       bypassable charge, called the Purchased Power Agreement (PPA) Rider. The rider
       for residential customers is $1.50 per month. Commercial and industrial customers'
       monthly charge is $1,500 for this rider. The PPA Rider will begin in 2021 and will
       be reviewed by the Commission every three years to determine continuation of the
       rider, which is to end December 31, 2030.

       Reduced Renewable Portfolio Standards

       In 2008, the State of Ohio established their Renewable Portfolio Standards (RPS)
       policy. This policy required providers selling electricity to consumers to provide a
       specific percentage of that supply from renewable sources. Currently, the RPS
       policy states 12.5% of your electricity must come from renewable energy sources
       by 2027, with 0.5% required to be solar.

       HB 6 reduces the RPS target for utilities and competitive retail energy suppliers to
       8.5%, and the solar portion is eliminated by December 31, 2026. This means that
       most Ohio customers will see a price reduction by the elimination of RPS
       requirements effective January 1, 2027. However, an AEP Ohio customer should
       read the section below on the AEP Ohio bypassable renewable legacy charge, as
       you will continue to receive this charge through 2032.

       82.     It also discussed an effort to add a referendum on the November 2020 ballot to

repeal HB 6. In particular, it stated:

       Potential Referendum on Ohio HB 6

       Groups are forming a campaign to add a referendum on the November 2020 ballot
       to repeal HB 6. Opponents include environmental groups opposed to the
       elimination of energy efficiency programs and developers of natural gas-fired
       power plants opposed to the subsidy for nuclear generation. These groups are
       circulating a petition, seeking 1,000 signatures from registered Ohio voters in hopes
       of adding a referendum to the 2020 election.

       The petition was approved by the Ohio Attorney General David Yost on August
       29, 2019. The next step opponents will take is to obtain approximately 266,000
       additional signatures to place the petition on the November 2020 ballot for a vote.
       Finally, a majority vote is needed to approve the petition for the repeal of HB 6.

       Meanwhile FES filed a challenge to the petition with the Supreme Court of Ohio
       on September 4, stating HB 6 is a tax and tax laws are exempt from referendums.

       This petition process will take a long time before being resolved and may create
       market uncertainty for everyone at each step of the process. This uncertainty may
       impact energy supply plans and strategies for all involved.




                                              - 47 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 48 of 59 PAGEID #: 48




       83.    On October 24, 2019, American Electric filed its Quarterly Report on Form 10-Q

for the third quarter ended September 30, 2019 (the "Q3 2019 Form 10-Q") with the SEC. The

Q3 2019 Form 10-Q also addressed HB 6, stating:

       In July 2019, clean energy legislation which offers incentives for power-generating
       facilities with zero or reduced carbon emissions was signed into law by the Ohio
       Governor. The clean energy legislation phases out current energy efficiency and
       renewable mandates no later than 2020 and after 2026, respectively. The bill
       provides for the recovery of existing renewable energy contracts on a bypassable
       basis through 2032. The clean energy legislation also includes a provision for
       recovery of OVEC costs through 2030 which will be allocated to all electric
       distribution utilities on a non-bypassable basis. OPCo's Inter-Company Power
       Agreement for OVEC terminates in June 2040. To the extent that OPCo is unable
       to recover the costs of renewable energy contracts on a bypassable basis by the end
       of 2032, recover costs of OVEC after 2030 or fully recover energy efficiency costs
       through 2020 it could reduce future net income and cash flows and impact financial
       condition.

       84.    On February 20, 2020, American Electric filed its Annual Report on Form 10-K for

the year ended December 31, 2019 (the "2019 Form 10-K") with the SEC. Defendants Akins,

Tierney, Buonaiuto, Anderson, Beasley, Crosby, Goodspeed, Hoaglin, Lin, McCarthy, Notebaert,

Nowell, Rasmussen, Richard, and Tucker signed the 2019 Form 10-K. The 2019 Form 10-K

discussed HB 6, stating:

       In January 2020, provisions enacted as part of Ohio Am. Sub. H.B. 6 went into
       effect that replace the PPA rider and enable OPCo to continue recovering the net
       cost associated with the ICPA, including any additional contractual entitlement
       received as a result of the FirstEnergy Solutions (FES) bankruptcy, through 2030.

       85.    On May 6, 2020, American Electric filed its Quarterly Report on Form 10-Q for

the first quarter ended March 31, 2020 (the "Q1 2020 Form 10-Q") with the SEC. The Q1 2020

Form 10-Q stated the following regarding HB 6:

       In July 2019, clean energy legislation which offers incentives for power-generating
       facilities with zero or reduced carbon emissions was signed into law by the Ohio
       Governor. The clean energy legislation phases out current energy efficiency
       including lost shared savings revenues of $26 million annually and renewable
       mandates no later than 2020 and after 2026, respectively. The bill provides for the
       recovery of existing renewable energy contracts on a bypassable basis through


                                             - 48 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 49 of 59 PAGEID #: 49




       2032. The clean energy legislation also includes a provision for recovery of OVEC
       costs through 2030 which will be allocated to all electric distribution utilities on a
       non-bypassable basis. OPCo's Inter-Company Power Agreement for OVEC
       terminates in June 2040. To the extent that OPCo is unable to recover the costs of
       renewable energy contracts on a bypassable basis by the end of 2032, recover costs
       of OVEC after 2030 or fully recover energy efficiency costs through 2020 it could
       reduce future net income and cash flows and impact financial condition.

       86.     On May 20, 2020, American Electric released its 2020 Corporate Accountability

Report (the "2020 CAR"). The 2020 CAR highlighted the Company's supposed efforts for

sustainable energy, as well as its lobbying, compliance, and regulatory efforts. In particular, the

2020 CAR stated:

       At AEP, we never have been more certain of our responsibility to a sustainable
       future for our customers, communities and employees. We will continue to take
       steps to reduce our carbon footprint, to empower customers and to value and
       develop our workforce.

                                         *       *       *
       CLEAN ENERGY FUTURE

       AEP's transition to a clean energy future is well underway. From diversifying our
       resource portfolio to modernizing the grid, we are at the forefront of this
       transformation.

                                         *       *       *
       Public Policy & Issue Management

       Similar to other companies, AEP has a public policy strategy that seeks to inform
       decisions made by Congress, the Federal Energy Regulatory Commission (FERC),
       North American Electric Reliability Corporation (NERC), state legislatures and
       regulatory commissions, and Regional Transmission Organizations (RTOs).

       AEP's Policy Advisory Team (PAT), consisting of senior executives across all
       business functions and departments, considers policy options on issues of relevance
       to the company and supports internal policy analysis and debate. This approach
       ensures that AEP is speaking with one voice and that all employees with external
       contacts are clear on our policy positions and objectives. Since its inception in May
       2017, the PAT has reviewed more than two dozen issues, including 13 in 2019.

       Climate & Lobbying

       Some stakeholders are asking AEP whether our lobbying practices and the policy
       positions taken by trade organizations to which we belong are in alignment with


                                               - 49 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 50 of 59 PAGEID #: 50




       the Paris Climate Agreement. We believe in transparency and active participation
       in public policy development, regardless of the issue or position. Moreover, AEP
       is a respected and sought-after voice when it comes to energy policy-related matters
       in the U.S.

       We report on our public policy positions, annual lobbying and political
       contributions, policy on political contributions and trade association memberships.
       We post our lobbying policy online and have consistently acknowledged our intent
       to participate actively in the political process and in lobbying activities at the
       national, state and local levels. At AEP, we must consider a number of factors when
       engaging in this arena, as public policy develops through negotiation and
       compromise. While many divergent issues are of importance to us, we cannot invest
       all of our efforts to focus on a single issue. We are obligated to deliver safe, reliable,
       affordable and secure electricity to all of our customers, and we develop our public
       policy positions with that in mind.

                                    THE TRUTH EMERGES

       87.     The truth behind the Company's business dealings and Individual Defendants'

wrongdoing began to emerge on July 25, 2020, when the Columbus Dispatch published an article

titled "Columbus Utility Giant AEP Funded Dark Money Spending in HB 6 Campaign," revealing

that American Electric played a direct role in funding the dark money at the center of the HB 6

scandal.

       88.     On this news, American Electric's market capitalization plunged more than $2.3

billion or $4.79 per share, erasing over 5% of the Company's market capitalization, on a single

day.

       89.     On August 20, 2020, investors in American Electric brought a class action against

the Company, defendants Akins, Tierney, and Buonaiuto in the U.S. District Court for the Southern

District of Ohio for securities fraud.

                    REASONS THE STATEMENTS WERE IMPROPER

       90.     The statements referenced above were each improper when made because they

failed to disclose and misrepresented the following material, adverse facts, which the Individual

Defendants knew, consciously disregarded, or were reckless in not knowing:


                                                 - 50 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 51 of 59 PAGEID #: 51




               (a)     the Company had participated in a large and organized bribery and

corruption conspiracy, pursuant to which money was secretly funneled to Ohio political

organizations and politicians in order to entice these individuals and groups to support the passage

of HB 6;

               (b)     the Company secretly funded a misleading advertising campaign and

supported other efforts focused on thwarting the proposed referendum to repeal HB 6;

               (c)     the Company was not committed to clean energy, but rather, supported

(through illegal means) HB 6 and the efforts to prevent a repeal of HB 6, so that the Company's

dirty energy producing assets would remain in operation; and

               (d)     the Company was not concerned with protecting its customers' interests, as

shown by its support of a supposedly unchallengeable state-mandated surcharge on customer bills

made possible through the illegal campaign described herein.

                           DAMAGES TO AMERICAN ELECTRIC

       91.     As a result of the Individual Defendants' improprieties, American Electric

disseminated improper, public statements. These improper statements have devastated American

Electric's credibility as reflected by the Company's almost $10 billion, or nearly 20%, market

capitalization loss when its stock price from its relevant period high of $104.33 per share to $83.26

after the truth was revealed.

       92.     American Electric's performance issues also damaged its reputation within the

political and business community, as well as among its ratepayers. Each of these groups will

consider the Company's now diminished reputation for transparently disclosing its lobbying

activities and devotion to clean energy. American Electric's ability to raise equity capital or debt

on favorable terms in the future is now impaired. In addition, the Company stands to incur higher




                                               - 51 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 52 of 59 PAGEID #: 52




marginal costs of capital and debt because the improper statements and misleading lobbying

activities have materially increased the perceived risks of investing in and lending money to the

Company.

       93.     Further, as a direct and proximate result of the Individual Defendants' actions,

American Electric has expended, and will continue to expend, significant sums of money. Such

expenditures include, but are not limited to:

               (a)      costs incurred from defending and paying any settlement in the class action

for violations of federal securities laws;

               (b)      costs incurred from responding to any government investigations;

               (c)      amounts spent donating to the dark money lobbying organizations that

violated the law; and

               (d)      costs incurred from compensation and benefits paid to the defendants who

have breached their duties to American Electric.

                DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

       94.     Plaintiff brings this action derivatively in the right and for the benefit of American

Electric to redress injuries suffered, and to be suffered, by American Electric as a direct result of

breaches of fiduciary duty, waste of corporate assets, and unjust enrichment, as well as the aiding

and abetting thereof, by the Individual Defendants. American Electric is named as a nominal

defendant solely in a derivative capacity. This is not a collusive action to confer jurisdiction on

this Court that it would not otherwise have.

       95.     Plaintiff will adequately and fairly represent the interests of American Electric in

enforcing and prosecuting its rights.




                                                - 52 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 53 of 59 PAGEID #: 53




           96.   Plaintiff was a stockholder of American Electric at the time of the wrongdoing

complained of, has continuously been a stockholder since that time, and is a current American

Electric stockholder.

           97.   The current Board of American Electric consists of the following fourteen

individuals: defendants Akins, Anderson, Beasley, Crosby, Goodspeed, Hoaglin, Lin, McCarthy,

Notebaert, Rasmussen, Richard, Tucker, and nondefendants Art A. Garcia and Daryl Roberts.

Plaintiff has not made any demand on the present Board to institute this action because such a

demand would be a futile, wasteful, and useless act, as set forth below.

Demand Is Excused Because the Director Defendants Face a Substantial Likelihood of
Liability for Their Misconduct
           98.   As alleged above, defendants Akins, Anderson, Beasley, Crosby, Goodspeed,

Hoaglin, Lin, McCarthy, Notebaert, Rasmussen, Richard, and Tucker breached their fiduciary

duties of loyalty by making improper statements in the Company's public statements and SEC

filings.

           99.   Defendants Hoaglin, Lin, Notebaert, Rasmussen, and Tucker are all members of

the Governance Committee. These defendants, as members of the Governance Committee, were

responsible for overseeing the misleading corporate accountability reports and the Company's

lobbying activities. The Governance Committee was also responsible for the implementation of

the Company's corporate compliance program, which included the development of programs of

legal compliance. Nevertheless, defendants Hoaglin, Lin, Notebaert, Rasmussen, and Tucker

approved the misleading corporate accountability reports and, as shown by their responsibilities in

overseeing the reports' lobbying disclosures, knew and at a minimum allowed the Company's

contributions to the dark money lobbying groups.         Accordingly, defendants Hoaglin, Lin,

Notebaert, Rasmussen, and Tucker face a substantial likelihood of liability.



                                              - 53 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 54 of 59 PAGEID #: 54




       100.    Defendants Anderson, Beasley, Goodspeed, Hoaglin, Lin, McCarthy, and Tucker,

as members of the Audit Committee, reviewed and approved the improper statements and earnings

guidance. The Audit Committee's Charter provides that it is responsible for compliance with

reporting, legal, and regulatory requirements. The Audit Committee was also responsible for

overseeing the major enterprise risks facing the Company and assuring that all such risks are

communicated to the Board. Thus, these defendants were responsible for knowingly or recklessly

allowing the improper statements.       Moreover, defendants Anderson, Beasley, Goodspeed,

Hoaglin, Lin, McCarthy, and Tucker reviewed and approved the improper press releases made to

the public. Despite their knowledge or reckless disregard, these defendants caused the improper

statements. Accordingly, defendants Anderson, Beasley, Goodspeed, Hoaglin, Lin, McCarthy,

and Tucker breached their fiduciary duty of loyalty because they participated in the wrongdoing

described herein. Thus, defendants Anderson, Beasley, Goodspeed, Hoaglin, Lin, McCarthy, and

Tucker face a substantial likelihood of liability for their breach of fiduciary duties so any demand

upon them is futile.

       101.    Defendants Akins, Anderson, Beasley, Crosby, Goodspeed, Hoaglin, Lin,

McCarthy, Notebaert, Rasmussen, Richard, and Tucker were all members of the Policy

Committee. The members of the Policy Committee were required to examine the Company's

policies on major public issues affecting the Company. As a result, the Policy Committee

necessarily closely followed HB 6 and discussed the Company's approach the proposed

referendum seeking to have it overturned, including its lobbying efforts.

       102.     Pursuant to its Charter, the "Policy Committee [is] responsible for examining the

Company's policies on major public issues affecting the Company and its subsidiaries, including

environmental, industry change and other matters, as well as established policies that affect the




                                               - 54 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 55 of 59 PAGEID #: 55




relationship of the Company and its subsidiaries to their service areas and the general public."

Further, the Policy Committee was responsible for reporting to the Board about the environmental,

industry, and policy matters. Accordingly, the members of the Policy Committee knew that the

Company was providing lobbying money to dark money organizations supporting HB 6 and that

this bill supported "dirty" energy projects, including American Electric's coal plants. Accordingly,

the members of the Policy Committee face a substantial likelihood of liability.

       103.    Plaintiff has not made any demand on the other stockholders of American Electric

to institute this action since such demand would be a futile and useless act for at least the following

reasons:

               (a)     American Electric is a publicly held company with almost 500 million

shares outstanding and thousands of stockholders as of October 22, 2020;

               (b)     making demand on such a number of stockholders would be impossible for

plaintiff who has no way of finding out the names, addresses, or phone numbers of stockholders;

and

               (c)     making demand on all stockholders would force plaintiff to incur excessive

expenses, assuming all stockholders could be individually identified.

                                             COUNT I

               Against the Individual Defendants for Breach of Fiduciary Duty

       104.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       105.    The Individual Defendants owed and owe American Electric fiduciary obligations.

By reason of their fiduciary relationships, the Individual Defendants owed and owe American

Electric the highest obligation of care and loyalty.




                                                - 55 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 56 of 59 PAGEID #: 56




          106.   The Individual Defendants and each of them, violated and breached their fiduciary

duties.

          107.   As a direct and proximate result of the Individual Defendants' breaches of their

fiduciary obligations, American Electric has sustained significant damages, as alleged herein. As

a result of the misconduct alleged herein, these defendants are liable to the Company.

          108.   Plaintiff, on behalf of American Electric, has no adequate remedy at law.

                                             COUNT II

                 Against the Individual Defendants for Waste of Corporate Assets

          109.   Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

          110.   As a result of the wrongdoing described herein, the Individual Defendants have

caused American Electric to waste its assets by supporting dark money lobbying organizations and

paying improper compensation and bonuses to certain of its executive officers and directors that

breached their fiduciary duty.

          111.   As a result of the waste of corporate assets, the Individual Defendants are liable to

the Company.

          112.   Plaintiff, on behalf of American Electric, has no adequate remedy at law.

                                             COUNT III

                    Against the Individual Defendants for Unjust Enrichment

          113.   Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

          114.   By their wrongful acts and omissions, the Individual Defendants were unjustly

enriched at the expense of and to the detriment of American Electric. The Individual Defendants




                                                - 56 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 57 of 59 PAGEID #: 57




were unjustly enriched as a result of the compensation and director remuneration they received

while breaching fiduciary duties owed to American Electric.

         115.   Plaintiff, as a stockholder and representative of American Electric, seeks restitution

from these defendants, and each of them, and seeks an order of this Court disgorging all profits,

benefits, and other compensation obtained by these defendants, and each of them, from their

wrongful conduct and fiduciary breaches.

         116.   Plaintiff, on behalf of American Electric, has no adequate remedy at law.

                                     PRAYER FOR RELIEF

         WHEREFORE, plaintiff, on behalf of American Electric, demands judgment as follows:

         A.     Against all of the defendants and in favor of the Company for the amount of

damages sustained by the Company as a result of the defendants' breaches of fiduciary duties,

waste of corporate assets, and unjust enrichment;

         B.     Directing American Electric to take all necessary actions to reform and improve its

corporate governance and internal procedures to comply with applicable laws and to protect

American Electric and its stockholders from a repeat of the damaging events described herein,

including, but not limited to, putting forward for stockholder vote, resolutions for amendments to

the Company's Bylaws or Articles of Incorporation and taking such other action as may be

necessary to place before stockholders for a vote of the following corporate governance policies:

                1.     a proposal to prohibit the Company from providing support, monetary or

otherwise, to any dark money lobbying organizations;

                2.     a proposal to strengthen the Board's supervision of operations and develop

and implement procedures for greater stockholder input into the policies and guidelines of the

Board;




                                                - 57 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 58 of 59 PAGEID #: 58




               3.      a provision to permit the stockholders of American Electric to nominate at

least three candidates for election to the Board; and

               4.      a proposal to strengthen American Electric's oversight of its disclosure

procedures;

       C.      Extraordinary equitable and/or injunctive relief as permitted by law, equity, and

state statutory provisions sued hereunder, including attaching, impounding, imposing a

constructive trust on, or otherwise restricting the proceeds of defendants' trading activities or their

other assets so as to assure that plaintiff on behalf of American Electric has an effective remedy;

       D.      Awarding to American Electric restitution from defendants, and each of them, and

ordering disgorgement of all profits, benefits, and other compensation obtained by the defendants;

       E.      Awarding to plaintiff the costs and disbursements of the action, including

reasonable attorneys' fees, accountants' and experts' fees, costs, and expenses; and

       F.      Granting such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury.

                                            Respectfully submitted,

                                            /s/ John C. Camillus
                                            LAW OFFICES OF JOHN C. CAMILLUS LLC
                                            John C. Camillus     (0077435)
                                            P.O. Box 141410
                                            Columbus, OH 43214
                                            (614) 992-1000
                                            jcamillus@camilluslaw.com

                                            ROBBINS LLP
                                            BRIAN J. ROBBINS (pro hac vice forthcoming)
                                            CRAIG W. SMITH (pro hac vice forthcoming)
                                            SHANE P. SANDERS (pro hac vice forthcoming)
                                            EMILY R. BISHOP (pro hac vice forthcoming)
                                            5040 Shoreham Place
                                            San Diego, CA 92122
                                            Telephone: (619) 525-3990


                                                - 58 -
Case: 2:21-cv-00163-SDM-KAJ Doc #: 1 Filed: 01/15/21 Page: 59 of 59 PAGEID #: 59



                                  Facsimile: (619) 525-3991
                                  E-mail: brobbins@robbinsllp.com
                                          csmith@robbinsllp.com
                                          ssanders@robbinsllp.com
                                          ebishop@robbinsllp.com

                                  BARR LAW GROUP
                                  LEONID KANDINOV (pro hac vice forthcoming)
                                  501 W Broadway, Suite 800
                                  San Diego, CA 92101
                                  Telephone: (619) 400-4966
                                  Facsimile: (619) 400-4810
                                  E-mail: leo@barrlaw.com

                                  Attorneys for Plaintiff
1503201




                                     - 59 -
